--------------------------------------------------------------------------------

Exhibit 10.99

 

 

SALE OF SHARES AGREEMENT

 

between

 

FIRSTRAND BANK LIMITED (ACTING THROUGH ITS RAND MERCHANT BANK DIVISION)

 

and

 

NET1 APPLIED TECHNOLOGIES SOUTH AFRICA PROPRIETARY LIMITED

 

and

 

DNI-4PL CONTRACTS PROPRIETARY LIMITED

 

[cdhlogo.jpg]


--------------------------------------------------------------------------------

Sale of Shares Agr Execution Version

3 May 2019

TABLE OF CONTENTS

1 PARTIES 1       2 INTERPRETATION 1       3 INTRODUCTION 12       4 CONDITIONS
PRECEDENT 12       5 SALE 14       6 OWNERSHIP, RISK AND BENEFIT 14       7
PURCHASE CONSIDERATION 14       8 SETTLEMENT 14       9 CLOSING 15       10
DISTRIBUTIONS 16       11 GENERAL WARRANTIES 16       12 WARRANTIES BY THE
SELLER 17       13 INDEMNITIES BY THE SELLER 18       14 LIMITATION OF LIABILITY
19       15 PROTECTION OF RIGHTS 24       16 CONFIDENTIALITY 25       17
PUBLICITY 26       18 SUPPORT 26       19 BREACH 27       20 DISPUTE RESOLUTION
28       21 NOTICES AND DOMICILIA 29       22 BENEFIT OF THE AGREEMENT 30      
23 APPLICABLE LAW AND JURISDICTION 31       24 INDEPENDENT ADVICE 31       25
GENERAL 31       26 COSTS 33       27 SIGNATURE 33

ANNEXURES

Annexure A Audited Accounts     Annexure B Signature Date Accounts     Annexure
C Warranties by the Seller     Annexure D Disclosure Schedule


  [cdhfoot.jpg]


--------------------------------------------------------------------------------

1

1

PARTIES


1.1

The Parties to this Agreement are –


1.1.1

FirstRand Bank Limited (acting through its Rand Merchant Bank division);

    1.1.2

Net1 Applied Technologies South Africa Proprietary Limited; and

    1.1.3

DNI-4PL Contracts Proprietary Limited.


1.2

The Parties agree as set out below.


2

INTERPRETATION


2.1

In this Agreement, unless the context indicates a contrary intention, the
following words and expressions bear the meanings assigned to them and cognate
expressions bear corresponding meanings –


2.1.1

"AFSA" means the Arbitration Foundation of Southern Africa;

    2.1.2

"Adverse Consequences" means all adverse consequences of whatever description
including, but not limited to, all actions, applications, suits, proceedings,
damages, penalties, fines, costs, reasonable amounts paid in settlement,
liabilities, obligations, tax, liens, losses, compensation (including
compensation paid or payable to any employee), expenses and fees, including
reasonable fees and expenses of attorneys, counsel, accountants, consultants and
experts;

    2.1.3

"Agreement" means the agreement contained in this document;

    2.1.4

"Anti-Corruption Laws" means any anti-corruption or bribery laws or regulations
of any applicable jurisdiction, as amended from time to time, including –


2.1.4.1

the Prevention and Combating of Corrupt Activities Act, No 12 of 2004;

    2.1.4.2

the UK Bribery Act 2010;

    2.1.4.3

the U.S. Foreign Corrupt Practices Act 1977;

  [cdhfoot.jpg]


--------------------------------------------------------------------------------

2

2.1.4.4

any law, rule, or regulation promulgated to implement the OECD Convention on
Combating Bribery of Foreign Public Officials in International Business
Transactions, signed on 17 December 1997; and

    2.1.4.5

any other law of similar purpose and scope in any jurisdiction;


2.1.5

"Audited Accounts" means the consolidated audited annual financial statements of
the Group as at and in respect of the financial year ended 30 June 2018, a copy
of which is annexed hereto marked Annexure A;

    2.1.6

"Aware" means, in relation to the Seller, the actual knowledge of those
directors of the Company nominated by the Seller, provided that the expression
will be deemed to include an additional statement that such directors have made
due enquiry of the executive directors of the Company;

    2.1.7

"Business" means the business carried on by the Group as at the Signature Date,
including the business of operating as a distributor of mobile cellular products
in the formal and informal markets of South Africa;

    2.1.8

"Capacity and Authority Warranties" means those warranties given by the Seller
as set out in clause 11;

    2.1.9

"Claim" means any claim by the Purchaser against the Seller of any nature
whatsoever and howsoever arising out of or in connection with a breach of any
Warranties and/or any indemnities given under this Agreement;

    2.1.10

"Closing Date" means the date upon which the last of the Conditions Precedent is
fulfilled or waived, as the case may be;

    2.1.11

"Common Terms Agreement" means the written agreement headed "Common Terms
Agreement" dated 21 July 2017 entered into between, amongst others, the Seller
(as borrower), the Purchaser and Nedbank Limited (acting through its Corporate
and Investment Banking division) (collectively, the "Original Senior Lenders")
and the Purchaser (as the facility agent), in terms of which the Senior
Facilities were made available to the Seller, as amended by -


2.1.11.1

a written agreement titled "First Amendment and Restatement Agreement" dated 9
March 2018; and

  [cdhfoot.jpg]


--------------------------------------------------------------------------------

3

2.1.11.2

a written agreement titled "Second Amendment and Restatement Agreement" dated 26
September 2018;


2.1.12

"Companies Act" means the Companies Act, No 71 of 2008;

    2.1.13

"Company" means DNI-4PL Contracts Proprietary Limited, registration number
2005/040937/07, a limited liability private company duly incorporated in
accordance with the laws of South Africa;

    2.1.14

"Conditions Precedent" means the conditions set out in clause 4.1;

    2.1.15

"Disclosure Schedule" means the disclosure schedule attached hereto as Annexure
D;

    2.1.16

"Designated Period" means the period commencing on 1 August 2017 and terminating
on the Closing Date;

    2.1.17

"Distribution" means, in relation to the Company, any payment (whether in cash
or in specie and whether by way of set-off, counterclaim or otherwise) by way of
interest or principal (whether in respect of an inter-company loan or
otherwise), dividend, redemption, fee, royalty or other distribution or payment
(including by way of the repurchase of any shares) by or on behalf of the
Company to or for the account of any direct or indirect shareholder of the
Company (in its capacity as such), and the term Distribution shall include a
distribution, as such term is defined in the Companies Act, but specifically
excluding any and all repayments made (whether in respect of capital or
interest) in terms of the Loan Agreement;

    2.1.18

"EBITDA" means, in respect of the Group, the consolidated net profits of the
Group, together with the net profits attributable to the Group's profit share in
Evercomm, determined in accordance with IFRS –


2.1.18.1

before income tax as per the income statement;

    2.1.18.2

before interest received or receivable and interest paid or payable;

    2.1.18.3

adding book depreciation and amortisation; and

  [cdhfoot.jpg]


--------------------------------------------------------------------------------

4

2.1.18.4

before deducting any extraordinary or abnormal costs or including any
extraordinary or abnormal income;


2.1.19

"Encumbrance" means any pledge, charge, hypothecation, lien, subordination,
mortgage, option over, right of retention or any other encumbrance whatsoever,
or any form of hedging or similar derivative instrument of any nature
whatsoever;

    2.1.20

"Environment" means the surroundings within which humans exist and that are made
up of the land, water and atmosphere of the earth, all forms of life, ecological
systems; and the physical, chemical, aesthetic and cultural properties and
conditions of the foregoing that influence human health and well-being;

    2.1.21

"Environmental Law" means laws that are concerned with the protection or
rehabilitation of the Environment, the use of natural resources (including
land), and the maintenance of an Environment conducive to human health and well-
being, and any licence, permit, approval, consent, authorisation, order, licence
application, and licence amendment application of or to a Governmental Body
issued under any such laws;

    2.1.22

"Evercomm" means Evercomm Proprietary Limited, registration number
2011/123401/07, a limited liability private company duly incorporated in
accordance with the laws of South Africa;

    2.1.23

"Fairly Disclosed" means disclosed in such a manner and in such detail as would
enable a prospective purchaser, acting reasonably and in good faith, to make an
informed assessment of the matter concerned and to establish what the
consequences thereof would be;

    2.1.24

"Governmental Body" means any country, any national body, any state, province,
municipality, or subdivision of any of the foregoing, any Governmental
department, or any agency, court, entity, commission, board, ministry, bureau,
department, locality or authority of any of the foregoing, or other political
subdivision of any government, entity or organisation described in the foregoing
provisions, or any quasi-Governmental or private body exercising any regulatory,
taxing, importing, exporting, or other Governmental or quasi-Governmental
function, or any company, business, enterprise, or other entity owned, in whole
or in part, or controlled by any government, entity, organisation, or other
person described in the foregoing provisions of this definition, or any
political party;

  [cdhfoot.jpg]


--------------------------------------------------------------------------------

5

2.1.25

"Group" means the Company and its subsidiaries from time to time, and "Group
Company" shall mean any of them;

    2.1.26

"IFRS" means International Financial Reporting Standards as issued by the Board
of the International Accounting Standards Committee from time to time;

    2.1.27

"Intellectual Property Rights" means in relation to a person, all intellectual
property right of any nature whatsoever, including (i) any registered or
unregistered trademarks, logos, trade names and corporate names (including all
domain names, internet and intranet names, addresses, icons and other
designations), and all applications, registrations, and renewals in connection
therewith; (ii) any inventions (whether patentable or unpatentable) and all
improvements thereto; (iii) any patents, patent applications and patent
disclosures, together with all revisions, extensions and re-examinations
thereof; (iv) any design or copyright and all applications, registrations and
renewals in connection therewith; (v) any computer software (including data and
related documentation); and (vi) any rights in any trade secrets, know-how or
confidential information; used by that person in the conduct of its business;

    2.1.28

"JAA" means JAA Holdings Proprietary Limited, registration number
2018/223075/07, a limited liability private company duly incorporated in
accordance with the laws of South Africa;

    2.1.29

"Loan Agreement" means the agreement headed "Loan Agreement" to be entered into
between the shareholders of the Company and the Company which, among other
things, records the advancing of a loan in the amount of R60,000,000 by the
Seller to the Company and the terms of such loan;

    2.1.30

"MOI" means the memorandum of incorporation of the Company, as amended from time
to time;

  [cdhfoot.jpg]


--------------------------------------------------------------------------------

6

2.1.31

"Net Debt" means, in respect of the Group, the consolidated net debt of the
Group, being the aggregate of –


2.1.31.1

all drawn debt under the Revolving Credit Facility; and

    2.1.31.2

provision for the purchase price payable by any Group Company to the Purchaser
pursuant to the exercise of the Option Agreement and the resultant purchase of
the Sale Shares by any Group Company in terms of the Option Agreement; and

    2.1.31.3

all indebtedness of any Group Company to any third party funder,

but excluding -

2.1.31.4

an amount of R60,000,000 plus all accrued interest thereon which is owed by the
Company to the Seller;

    2.1.31.5

an amount of R50,000,000 plus all accrued interest thereon which is owed by the
Company to Graeme Bryson; and

    2.1.31.6

for purposes of clarity, any financial indebtedness of Evercomm, less any
unrestricted and accessible cash and cash equivalents held within the Group;


2.1.32

"Option Agreement" means the written agreement titled "Put and Call Option
Agreement" entered into or to be entered into between DNI Retail Proprietary
Limited ("DNI Retail"), The Starterpack Company Proprietary Limited ("TSPC"),
the Company, the Shareholders and the Purchaser contemporaneously with this
Agreement, in terms of which -


2.1.32.1

DNI-Retail will grant to the Purchaser an option to require DNI-Retail to
purchase all of the Sale Shares; and

    2.1.32.2

the Purchaser confers on JAA and PK Gain an option to acquire all of the Sale
Shares in the proportions determined by them,

from the Purchaser on the further terms and conditions as set out therein;

  [cdhfoot.jpg]

--------------------------------------------------------------------------------

7

2.1.33

"Ordinary Course of Business" means the usual and ordinary course of the
Business as carried out in accordance with policies and practices applied in the
12 months immediately preceding the Signature Date;

    2.1.34

"Parties" means the parties to this Agreement;

    2.1.35

"PK Gain" means PK Gain Investment Holdings Proprietary Limited, registration
number 2006/005036/07, a limited liability private company duly incorporated in
accordance with the laws of South Africa;

    2.1.36

"Purchase Consideration" means the amount payable by the Purchaser to the Seller
for the Sale Shares in terms of this Agreement, as set out in clause 7;

    2.1.37

"Purchaser" means FirstRand Bank Limited, acting through its Rand Merchant Bank
division, registration number 1929/001225/06, a limited liability public company
duly incorporated in accordance with the laws of South Africa;

    2.1.38

"Purchaser's Representatives" means Chris Welthagen, Ziyaad Manie and Kayleigh
Spurway;

    2.1.39

"Revolving Credit Facility" means the written agreement titled "Revolving Credit
Facility" dated 28 June 2018, entered into between the Company (as borrower),
the Purchaser (as lender) and K2018318388 (South Africa) (RF) Proprietary
Limited (as debt guarantor), in terms of which the funding facilities were made
available to the Company, as amended or reinstated from time to time;

    2.1.40

"Sale" means the sale by the Seller to the Purchaser of the Sale Shares in terms
of this Agreement;

    2.1.41

"Sale Shares" means 7,605,235 ordinary "A" shares issued by the Company,
conferring a 7.605,235% voting and participation interest in the Company on the
holder thereof as at the Signature Date and the Closing Date;

    2.1.42

"Seller" means Net1 Applied Technologies South Africa Proprietary Limited,
registration number 2002/031446/07, a limited liability private company duly
incorporated in accordance with the laws of South Africa;

  [cdhfoot.jpg]


--------------------------------------------------------------------------------

8

2.1.43

"Sanctions Laws" means any anti-corruption or bribery laws or regulations of any
applicable jurisdiction, as amended from time to time, including –


2.1.43.1

any of the Trading With the Enemy Act, the International Emergency Economic
Powers Act, the United Nations Participation Act, or the Syria Accountability
and Lebanese Sovereignty Act, all as amended, or regulations of the US Treasury
Department Office of Foreign Assets Controls ("OFAC"), or any export control law
or regulation applicable to US-origin goods, or any enabling legislation or
executive order relating to any of the above, as collectively interpreted and
applied by the US Government at the prevailing point in time;

    2.1.43.2

any U.S. sanctions related to or administered by the Department of State; and

    2.1.43.3

any sanctions measures or embargos imposed by the United Nations Security
Council, Her Majesty's Treasury, the European Union or other relevant sanctions
authority (including the government of the Republic of France, the government of
Switzerland and the Commonwealth of Australia) (each a "Sanctions Authority");


2.1.44

"Sanctions Target" means (i) any country or territory that is the subject of
country-wide or territory-wide Sanctions, including, but not limited to, as the
date of this Agreement, Iran, Cuba, Syria, Sudan and North Korea; (ii) a person
or entity that is on the list of Specially Designated Nationals and Blocked
Persons published by OFAC or any equivalent list of sanctioned persons issued by
the U.S. Department of State; or (iii) a person or entity that is located in or
organised under the laws of a country or territory that is identified as the
subject of country-wide or territory-wide Sanctions Law;

    2.1.45

"Senior Facilities" means the amortising term loan facilities provided by the
Original Senior Lenders to the Seller (as borrower) in terms of the Common Terms
Agreement and the Senior Facility Agreements (as defined in the Common Terms
Agreement), and in respect of which an aggregate amount of R230,000,000 remains
owing to the Purchaser (in its capacity as one of the Original Senior Lenders)
as at the Signature Date and the Closing Date, as set out below –

  [cdhfoot.jpg]


--------------------------------------------------------------------------------

9

2.1.45.1

in respect of Senior Facility A, an amount of R75,000,000;

    2.1.45.2

in respect of Senior Facility B, an amount of R50,000,000; and

    2.1.45.3

in respect of Senior Facility D, an amount of R105,000,000;


2.1.46

"Shareholders" means the shareholders of the Company (other than the Purchaser);

    2.1.47

"Shareholders Agreement" means the written shareholders agreement entered into
between the Seller, JAA, PK Gain and the Company dated 29 October 2018,
governing the relationships between the Shareholders inter se, and between the
Shareholders and the Company;

    2.1.48

"Signature Date" means the date of signature of this Agreement by the Party last
signing;

    2.1.49

"Signature Date Accounts" means the unaudited, consolidated and internally
prepared management accounts of the Group for the period between 1 July 2018 and
28 February 2019, attached hereto as Annexure B;

    2.1.50

"South Africa" means the Republic of South Africa, as constituted from time to
time;

    2.1.51

"Tax" means all income tax, capital gains tax, secondary tax on companies (or
any similar tax replacing or substituting it), dividend tax, value-added tax,
stamp duty, securities transfer tax, uncertificated securities tax, PAYE,
levies, assessments, imposts, deductions, charges and withholdings whatsoever in
terms of any tax legislation, and includes all penalties and interest payable as
a consequence of any failure or delay in paying any taxes;

    2.1.52

"Tax Warranties" means those warranties pertaining to tax as set out in clause 8
of Annexure C;

    2.1.53

"Title Warranties" means those warranties pertaining to the Sale Shares as set
out in clause 2 of Annexure C;

  [cdhfoot.jpg]


--------------------------------------------------------------------------------

10

2.1.54

"Warranted Accounts" means the Audited Accounts and the Signature Date Accounts;
and

    2.1.55

"Warranties" means the warranties given by the Seller to the Purchaser in
respect of the Group in Annexure C and otherwise expressly given in terms of
this Agreement.


2.2

In this Agreement –


2.2.1

clause headings and the heading of the Agreement are for convenience only and
are not to be used in its interpretation;

    2.2.2

an expression which denotes –


2.2.2.1

any gender includes the other genders;

    2.2.2.2

a natural person includes a juristic person and vice versa;

    2.2.2.3

the singular includes the plural and vice versa; and

    2.2.2.4

a Party includes a reference to that Party's successors in title and assigns
allowed at law;


2.2.3

a reference to a consecutive series of two or more clauses is deemed to be
inclusive of both the first and last mentioned clauses.


2.3

Any reference in this Agreement to –


2.3.1

"business hours" shall be construed as being the hours between 08h30 and 17h00
on any business day. Any reference to time shall be based upon South African
Standard Time;

    2.3.2

"days" shall be construed as calendar days unless qualified by the word
"business", in which instance a "business day" will be any day other than a
Saturday, Sunday or public holiday as gazetted by the government of South Africa
from time to time;

    2.3.3

"related" person shall have the meaning ascribed thereto in section 2 of the
Companies Act or an "inter-related" persons as such terms is defined in the
Companies Act;

  [cdhfoot.jpg]


--------------------------------------------------------------------------------

11

2.3.4

"subsidiary" or "holding company" shall have the meaning ascribed thereto in
section 2 of the Companies Act; and

    2.3.5

"laws" means all constitutions; statutes; regulations; by-laws; codes;
ordinances; decrees; rules; judicial, arbitral, administrative, ministerial,
departmental or regulatory judgments, orders, decisions, rulings, or awards;
policies; voluntary restraints; guidelines; directives; compliance notices;
abatement notices; agreements with, requirements of, or instructions by any
Governmental Body in each case to the extent the aforegoing has the force of
law; and the common law, and "law" shall have a similar meaning;

    2.3.6

"person" means any natural person, company, close corporation, trust,
partnership, joint venture, association, unincorporated association,
Governmental Body, or other entity whether or not having separate legal
personality.


2.4

The words "include" and "including" mean "include without limitation" and
"including without limitation". The use of the words "include" and "including"
followed by a specific example or examples shall not be construed as limiting
the meaning of the general wording preceding it.

    2.5

Any substantive provision, conferring rights or imposing obligations on a Party
and appearing in any of the definitions in this clause 2 or elsewhere in this
Agreement, shall be given effect to as if it were a substantive provision in the
body of the Agreement.

    2.6

Words and expressions defined in any clause shall, unless the application of any
such word or expression is specifically limited to that clause, bear the meaning
assigned to such word or expression throughout this Agreement.

    2.7

Unless otherwise provided, defined terms appearing in this Agreement in title
case shall be given their meaning as defined, while the same terms appearing in
lower case shall be interpreted in accordance with their plain English meaning.

    2.8

Unless specifically otherwise provided, any number of days prescribed shall be
determined by excluding the first and including the last day or, where the last
day falls on a day that is not a business day, the next succeeding business day.

  [cdhfoot.jpg]


--------------------------------------------------------------------------------

12

2.9

If the due date for the performance of any obligation in terms of this Agreement
is a day which is not a business day then (unless otherwise stipulated) the due
date for performance of the relevant obligation shall be the immediately
preceding business day.

    2.10

The rule of construction that this Agreement shall be interpreted against the
Party responsible for the drafting of this Agreement, shall not apply.

    2.11

No provision of this Agreement shall (unless otherwise stipulated) constitute a
stipulation for the benefit of any person (stipulatio alteri) who is not a Party
to this Agreement.

    2.12

Any reference in this Agreement to "this Agreement" or any other agreement or
document shall be construed as a reference to this Agreement or, as the case may
be, such other agreement or document, as amended, varied, novated or
supplemented from time to time.

    2.13

In this Agreement the words "clause" or "clauses" refer to clauses of this
Agreement.


3

INTRODUCTION


3.1

The Sale Shares are beneficially owned by and registered in the name of the
Seller.

    3.2

The Purchaser wishes to purchase the Sale Shares from the Seller and the Seller
has agreed to sell the Sale Shares to the Purchaser, on the terms and subject to
the conditions herein contained.

    3.3

The Parties wish to record in writing their agreement in respect of the above
and matters ancillary thereto.


4

CONDITIONS PRECEDENT


4.1

Save for clauses 1 to 4 and clauses 16 to 27, all of which will become effective
immediately, this Agreement is subject to the fulfilment of the Conditions
Precedent that by no later than 3 May 2019 –

  [cdhfoot.jpg]


--------------------------------------------------------------------------------

13

4.1.1

a principal amount of R17,183,424.66 inclusive of all accrued interest, as at
the Closing Date, has been received by the Purchaser from the Seller in
settlement of a portion of the Senior Facilities;

    4.1.2

the board of directors of the Seller has approved and/or ratified the entering
into and implementation of this Agreement;

    4.1.3

the board of directors of the Company has approved the transfer of the Sale
Shares pursuant to this Agreement;

    4.1.4

all the Shareholders have waived in writing any pre-emptive rights which they
may have in respect of the Sale Shares, whether under the MOI, the Shareholders
Agreement or otherwise;

    4.1.5

the Option Agreement has been entered into by the parties thereto and has become
unconditional in accordance with its terms, save for (i) any condition requiring
that this Agreement becomes unconditional; and (ii) any condition precedent
required for the lawful implementation of any resultant sale arising from the
exercise of the put option or call option provided for therein;

    4.1.6

the Purchaser has entered into a deed of adherence binding itself to the
provisions of the Shareholders Agreement;

    4.1.7

to the extent required, the Common Terms Agreement and relevant Senior Facility
Agreement has been amended in order to allow for the payment arrangements
contemplated in 8.1, and such amendment agreement is of full force and effect;
and

    4.1.8

any and all consents and approvals required under the Common Terms Agreement and
Senior Facilities for the unencumbered transfer of the Sale Shares in terms of
this Agreement, have been obtained.


4.2

Each of the Parties will, to the extent within its control, use reasonable
endeavours to procure the fulfilment of the Conditions Precedent.

    4.3

The Conditions Precedent may only be waived by agreement in writing between the
Seller and the Purchaser, save for the Condition Precedent in clause 4.1.5 which
may be waived by notice in writing from the Purchaser to the remaining Parties.

  [cdhfoot.jpg]


--------------------------------------------------------------------------------

14

4.4

Unless all of the Conditions Precedent have been fulfilled or waived by not
later than the relevant dates for fulfilment thereof set out in clause 4.1 (or
such later date or dates as may be agreed in writing between the Seller and the
Purchaser) the provisions of this Agreement, save for clauses 1 to 4 and clauses
16 to 27, which will remain of full force and effect, will never become of any
force or effect and the status quo ante will be restored as near as may be
possible and none of the Parties will have any claim against the others in terms
hereof or arising from the failure of the Conditions Precedent, save for any
claim arising from the failure of a Party to comply with its obligations in
terms of clause 4.2.


5

SALE

   

The Seller hereby sells to the Purchaser the Sale Shares with effect from the
Closing Date.

    6

OWNERSHIP, RISK AND BENEFIT


6.1

All risk in and all benefit attaching to the Sale Shares will pass to the
Purchaser on the Closing Date.

    6.2

Possession and effective control of the Sale Shares acquired by the Purchaser
will be given to the Purchaser on the Closing Date. The Seller will accordingly
retain all rights attaching to the Sale Shares, including the right to exercise
all voting rights attaching to the Sale Shares, until the Closing Date.


7

PURCHASE CONSIDERATION

   

The Purchase Consideration payable by the Purchaser to the Seller is an
aggregate amount of R215,000,000.

    8

SETTLEMENT


8.1

Payment of the Purchase Consideration shall be discharged by way of set off and
accordingly, the obligation of the Purchaser to pay the Seller the Purchase
Consideration in terms of this Agreement shall be set off against the obligation
of the Seller to pay the Purchaser (in its capacity as Original Senior Lender) a
corresponding amount in terms of the Senior Facilities as contemplated in
clauses 2.1.45.1, 2.1.45.2 and 2.1.45.3.

  [cdhfoot.jpg]


--------------------------------------------------------------------------------

15

8.2

Settlement of the Purchase Consideration in terms of clause 8.1 shall constitute
full discharge of all amounts (whether in respect of interest, principal or
otherwise and whether contingent or otherwise) owing by the Seller to the
Purchaser under the Senior Facilities.


9

CLOSING


9.1

It is recorded that the share certificate(s) representing the Seller's entire
shareholding in the Company, including the Sale Shares, is in the possession or
under the control of the Purchaser as a result of the such shares being
Encumbered under the Common Terms Agreement and relevant Senior Facilities
Agreement, and that the Sale Shares shall be released from any and all such
encumbrances pursuant to clause 4.1.8, with effect from the Closing Date.

    9.2

On the Closing Date –


9.2.1

the Seller will deliver to the Purchaser a currently dated share transfer form
in respect of the Sale Shares duly completed by the Seller as the registered
holder thereof, in favour of the Purchaser (as the transferee);

    9.2.2

the Purchaser will deliver a share certificate reflecting at least the Sale
Shares ("Original Share Certificate") to the Company; and

    9.2.3

the Company will -


9.2.3.1

cancel the Original Share Certificate and issue share certificates in the name
of the –


9.2.3.1.1

Purchaser representing the Sale Shares; and

    9.2.3.1.2

Seller representing the balance of the shares reflected on the Original Share
Certificate,

and forthwith deliver the new share certificates to the Purchaser. While the
Original Share Certificate is held by the Company and until delivery by the
Company of the new share certificates to the Purchaser, the Company shall hold
the Original Share Certificate and the new share certificates as agent for and
on behalf of the Purchaser; and

  [cdhfoot.jpg]

--------------------------------------------------------------------------------

16

9.2.3.2

deliver to the Purchaser a copy of the securities register of the Company
reflecting the Purchaser as the holder of the Sale Shares.


10

DISTRIBUTIONS


10.1

It is recorded that the Company will declare the monthly dividend for the month
of April 2019 in the ordinary course in an amount not exceeding R18,000,000, and
that the Seller will continue to be entitled to receive payment of such dividend
notwithstanding that such payment may take place after the Closing Date.

    10.2

Any Distribution declared in respect of the Sale Shares after the Closing Date
will accrue for the benefit of and be paid to the Purchaser.

    10.3

The Company shall not, and the Seller, to the extent within its control (which
shall include voting accordingly in respect of any applicable resolution), shall
procure that the Company shall not, for so long as the Purchaser remains a
shareholder of the Company, make any special Distribution (being a Distribution
other than the monthly dividend declared and paid by the Company in accordance
with past practice) without the prior written consent of the Purchaser.


11

GENERAL WARRANTIES


11.1

Each of the Parties hereby warrants to and in favour of the other that –


11.1.1

it has the legal capacity and has taken all necessary corporate action required
to empower and authorise it to enter into this Agreement;

    11.1.2

this Agreement constitutes an agreement valid and binding on it and enforceable
against it in accordance with its terms;

    11.1.3

the execution of this Agreement and the performance of its obligations hereunder
does not and shall not –


11.1.3.1

contravene any law or regulation to which that Party is subject;

    11.1.3.2

contravene any provision of that Party's constitutional documents; or

  [cdhfoot.jpg]


--------------------------------------------------------------------------------

17

11.1.3.3

conflict with or constitute a breach of any of the provisions of any other
agreement, obligation, restriction or undertaking which is binding on it; and


11.1.4

to the best of its knowledge and belief, it is not aware of the existence of any
fact or circumstance that may impair its ability to comply with all of its
obligations in terms of this Agreement;

    11.1.5

it is entering into this Agreement as principal (and not as agent or in any
other capacity);

    11.1.6

the natural person who signs and executes this Agreement on its behalf is
validly and duly authorised to do so;

    11.1.7

no other party is acting as a fiduciary for it.


11.2

Each of the representations and warranties given by the Parties in terms of
clause 11.1 shall –


11.2.1

be a separate warranty and will in no way be limited or restricted by inference
from the terms of any other warranty or by any other words in this Agreement;

    11.2.2

continue and remain in force notwithstanding the completion of any or all the
transactions contemplated in this Agreement; and

    11.2.3

prima facie be deemed to be material and to be a material representation
inducing the other Party/ies to enter into this Agreement.


12

WARRANTIES BY THE SELLER

   

The Seller hereby gives to and in favour of the Purchaser the Warranties more
fully set out in this Agreement and in Annexure C, on the basis that each
Warranty –


12.1

is, insofar as it is promissory or relates to a future event, deemed to have
been given as at the date of fulfilment of the promise or future happening of
the event, as the case may be;

    12.2

save where any Warranty is expressly limited to a particular date, is given as
at the Signature Date and the Closing Date and the period between those dates;

  [cdhfoot.jpg]


--------------------------------------------------------------------------------

18

12.3

is deemed to be material and to be a material representation inducing the
Purchaser to enter into this Agreement;

    12.4

is a separate Warranty and will in no way be limited or restricted by reference
to or inference from the terms of any other Warranty; and

    12.5

shall remain in force notwithstanding the completion of the Sale.


13

INDEMNITIES BY THE SELLER


13.1

Without prejudice to any rights of the Purchaser arising from any other
provision of this Agreement and to the extent that such liability is not fully
provided for or reflected as a liability in the Warranted Accounts, the Seller
hereby agrees to indemnify and hold the Purchaser harmless from and against the
entirety of any Adverse Consequences which the Purchaser may suffer (whether
directly or indirectly) resulting from, arising out of, or relating to –


13.1.1

a failure of any of the Warranties or any undertakings contained in this
Agreement to be true and correct; and/or

    13.1.2

any liability for Tax not fully provided for in the Warranted Accounts in
respect of the Designated Period.


13.2

The indemnification provisions in this clause 13 are in addition to, and do not
in any way derogate from, any statutory or common law remedy the Purchaser may
have for breach of this Agreement including breach of any representation or
Warranty.

    13.3

The indemnities provided for in clause 13.1 shall be limited as provided for in
clause 14, mutatis mutandis.

    13.4

Upon a third party threatening or bringing a Claim in respect of which the
Seller has given an indemnity pursuant to this clause 13 –


13.4.1

the Purchaser will notify the Seller as soon as reasonably possible upon
becoming aware of the Claim provided, however, that no delay on the part of the
Purchaser in so notifying the Seller shall relieve the Seller from any
obligation hereunder unless (and then solely to the extent that) the Seller is
thereby prejudiced; and

  [cdhfoot.jpg]


--------------------------------------------------------------------------------

19

13.4.2

the Seller will elect whether or not to defend the Claim, in accordance with
clause 13.5.


13.5

The Seller may elect, by giving written notice, within 15 business days
following receipt of the notice provided for in clause 13.4.2 or, if earlier, 5
business days prior to the first date when a response to the Claim is due, to
assume control of the defence and settlement of the Claim, in which case –


13.5.1

the Seller will, at its own expense, defend the Claim and have control of the
conduct of the defence and settlement of the Claim, provided however that the
Purchaser will have the right to –


13.5.1.1

participate in any defence and settlement, such participation to be at its own
cost where it is not pursuant to a request for participation from the Seller;
and

    13.5.1.2

join the Seller as a defendant in legal proceedings arising out of the Claim;


13.5.2

the Purchaser will –


13.5.2.1

not make admissions (except under compulsion of law), agree to any settlement or
otherwise compromise the defence or settlement of the Claim without prior
written approval of the Seller, which will not be unreasonably withheld;

    13.5.2.2

give, at the Seller's request and cost, all reasonable assistance in connection
with the defence and settlement of the Claim.


14

LIMITATION OF LIABILITY


14.1

The Warranties are limited and qualified by (and as a result no liability shall
attach to the Seller to the extent that) anything that is –


14.1.1

Fairly Disclosed in the Disclosure Schedule or in any written material or
document provided to any of the Purchaser's Representatives prior to the
Signature Date; or

    14.1.2

as at the Signature Date, within the actual knowledge of the Purchaser. For this
purpose, the Purchaser shall only be deemed to be aware of or have knowledge of
anything of which the Purchaser's Representatives are actually aware and no
other fact, matter or circumstance of which the Purchaser may otherwise be
deemed to have actual knowledge, or of which the Purchaser may have or be deemed
to have constructive or imputed knowledge shall prejudice any claim made by the
Purchaser under the Warranties or indemnities provided under this Agreement or
operate to reduce the amount recoverable.

  [cdhfoot.jpg]


--------------------------------------------------------------------------------

20

14.2

No warranties or representations (whether made negligently or innocently),
express or implied or tacit whether by law, contract or otherwise and whether
they induced the contract or not, which are not set forth in this Agreement
shall be binding on the Seller, but excluding, for the avoidance of doubt, any
fraudulent or intentional misrepresentation.

    14.3

For the avoidance of doubt and notwithstanding anything to the contrary
contained in this Agreement –


14.3.1

the Seller shall not be liable for any forward-looking statements and/or
representations, regarding the future financial position, performance or
business strategy of the Group. Accordingly, the actual performance of the
Company or any Group Company may accordingly differ from forward- looking
statements and/or representations made by the Seller; and

    14.3.2

the Purchaser shall not be entitled to make any Claim (as described below)
against the Seller in respect of and/or in connection with any breach of the
Warranties or any other provision of this Agreement, if that Claim would result
in the Purchaser being compensated more than once for the same damage or loss.
Accordingly, a Claim by the Purchaser arising out of a breach of any one or more
Warranties and/or other relevant provision of this Agreement, shall not entitle
the Purchaser to make a Claim against the Seller in respect of more than one
Warranty or other claim arising from or which is attributable to the same cause
of action.


14.4

Notwithstanding the Warranties, representations and indemnifications given by
the Seller in this Agreement, no liability shall attach to the Seller in
relation to Claims –

  [cdhfoot.jpg]


--------------------------------------------------------------------------------

21

14.4.1

to the extent that the underlying applicable facts, matters and/or circumstances
which result in any representation and/or any Warranty being incorrect, or which
would otherwise have resulted in any indemnifications being triggered, did not
arise during the Designated Period, provided that the aforegoing restriction
shall not apply to any Claims relating to the Capacity and Authority Warranties
and the Title Warranties;

    14.4.2

to the extent to which the Purchaser receives payment in full of the put option
price or the call option price pursuant to an exercise of the put option or call
option provided for in the Option Agreement, and then only if the relevant
purchaser under the Option Agreement (being either DNI Retail, JAA, PK Gain,
Sabvest Finance and Guarantee Corporation Proprietary Limited or Sabvest
Investments Proprietary Limited) does not have a claim against the Purchaser in
terms of the Option Agreement which it would not otherwise have had but for a
breach of the Warranties given by the Seller in this Agreement;

    14.4.3

which are less than R4,700,000 in aggregate, provided that: (i) when such
aggregate or individual claims or loss exceed the said amount, the Seller shall,
subject to clause 14.4.4 and clause 14.4.5, be liable for the full amount of
such claim/s and/or loss and/or liabilities and not only for the amount in
excess of the said amount; and (ii) regard shall only be had to individual
claims and/or losses which exceed R215,000 per individual claim and/or loss in
determining whether the aforementioned R4,700,000 threshold has been reached;
(iii) the aforegoing restrictions shall not apply to any Claims relating to the
Capacity and Authority Warranties and the Title Warranties;

    14.4.4

if the Purchaser has not made a demand for arbitration for recovery of such
Claims, within 30 months of the Closing Date, provided that the aforegoing
restriction shall not apply to any Claims relating to the Tax Warranties (in
which case demand for arbitration must be made within 3 years of the most recent
date of assessment (occurring after the Closing Date) of the applicable Group
Company to which the Claim relates); or

    14.4.5

which in aggregate exceed an amount equal to the Purchase Consideration on the
basis that the aggregate amount recoverable from the Seller, exclusive of
interest and costs, from whatever cause arising, shall be limited to the
Purchase Consideration.

  [cdhfoot.jpg]


--------------------------------------------------------------------------------

22

14.5

The aggregate damages that the Purchaser suffers as a result of a Claim shall be
reduced (at a maximum, to R0) by the aggregate of –


14.5.1

an amount equal to 7.605,235% of any assessed Tax benefit (including without
limitation any reduction in the Taxes due, deductibility of the damages suffered
by the Group or the incurral of a capital loss that may be used to reduce
capital gains in the future) as and when such Tax benefit accrues to the Group
as a direct result thereof;

    14.5.2

7.605,235% of any amount actually recovered by the Group from any third party in
respect thereof (including, but not limited to any insurer); and

    14.5.3

any amount by which the subject matter of the Claims has been or is made good or
otherwise compensated for, less any cost thereof to the Seller and/or the Group,


and any amount refunded to the Seller by the Purchaser or any reduction in
damages in terms of this clause 14.5 shall be regarded as never having been
claimed from the Seller for purposes of clause 14.4.

    14.6

Notwithstanding anything to the contrary contained in this Agreement, no
liability shall attach to the Seller in respect of any Claim to the extent that
–


14.6.1

the Claim is for any indirect, special or consequential damages (including loss
of profit) of whatsoever nature suffered by any Group Company and/or the Seller;

    14.6.2

the Claim or the events giving rise to the Claim would not have arisen but for
an act, omission or transaction of any of the Purchaser's Representatives;

    14.6.3

the Claim is based upon a liability which is contingent only, unless and until
such contingent liability becomes an actual liability or until the same is
finally adjudicated;

    14.6.4

allowance, provision or reserve in respect of the matter giving rise to the
Claim shall have been made in the Warranted Accounts;

  [cdhfoot.jpg]


--------------------------------------------------------------------------------

23

14.6.5

the Claim occurs wholly or partly out of or the amount thereof is increased as a
result of any change in law, regulation, guideline, codes of conduct, and the
like or in their interpretation or administration by the South African courts,
or by any other fiscal, monetary or regulatory authority, whether or not having
the force of law, after the Closing Date; and/or

    14.6.6

any amount by which the subject matter of the claim has been made good or
otherwise compensated for without cost to the Purchaser or the Company.


14.7

Notwithstanding anything to the contrary contained in this Agreement, no
liability will arise and no Claim may be made if the matter giving rise to such
Claim is remediable, to the reasonable satisfaction of the Purchaser, within the
period of 30 days of receipt by the Seller of written notice from the Purchaser
requiring the Seller to remedy the matter giving rise to such Claim (or if it is
not reasonably possible to remedy the matter giving rise to such Claim within 30
days, within such further period as may be reasonable in the circumstances
provided that the Seller furnishes evidence within the period of 30 days,
reasonably satisfactory to the Purchaser, that it has taken whatever steps are
available to it, to commence remedying the matter giving rise to such Claim).

    14.8

Unless it is restricted by law from doing so and/or the Seller is the
counterparty of the Purchaser in any such Claim, the Purchaser shall –


14.8.1

within 10 business days inform the Seller in writing of any fact, matter, event
or circumstance which comes to its notice whereby it appears that the Seller is
or may be liable to make any payment in respect of any Claim;

    14.8.2

thereafter keep the Seller informed of all developments in relation thereto;

    14.8.3

provide access to the Purchaser's Representatives and give all such information
and documentation (no matter how it is recorded or stored) as the Seller shall
reasonably request in connection therewith, subject to any such disclosure not
breaching any duty of confidentiality on the Purchaser or any Group Company
under or in terms of any other agreement or arrangement.


14.9

Nothing in this Agreement shall or shall be deemed to relieve the Purchaser of
any common law or other duty to mitigate any loss or damage incurred by it.

  [cdhfoot.jpg]


--------------------------------------------------------------------------------

24

14.10

Notwithstanding anything to the contrary contained in this Agreement, the
Capacity and Authority Warranties and the Title Warranties shall not be limited
or qualified in any respect whatsoever, and no disclosure (regardless of whether
a fact or circumstance is Fairly Disclosed) shall be regarded as amending or
supplementing the Disclosure Schedule or shall prevent or cure any
misrepresentation or breach of a the Capacity and Authority Warranties and the
Title Warranties, as the case may be.


15

PROTECTION OF RIGHTS


15.1

This Agreement in no way restricts any rights or remedies which the Purchaser
may have against the Seller or any Group Company in terms of any other
agreements or arrangements concluded between them in relation to any other
subject matter, nor does this Agreement purport, in any way, to limit the
liability of the Seller and any Group Company to the Purchaser in terms of the
aforesaid agreements or arrangements, generally.

    15.2

If the Seller fails to comply with any obligation imposed on it by this
Agreement, the Purchaser shall be entitled to effect or attempt to effect such
compliance at the expense of the Seller and to recover the costs and expenses of
doing so from the Seller on demand.

    15.3

The Seller shall not have any claim against the Purchaser arising out of any act
or omission on the part of the Purchaser connected with effecting or attempting
to effect such compliance or, even if the Purchaser has undertaken to effect
such compliance, failing to do so properly or at all.

    15.4

The Purchaser's rights in terms of this clause 15 are without prejudice to any
other rights it may have and in particular no exercise, attempted exercise or
undertaking to exercise the rights in terms of this clause by the Purchaser
shall relieve the Seller of any liability or obligation arising out of a failure
to comply with the obligation referred to in clause 15.1.

  [cdhfoot.jpg]


--------------------------------------------------------------------------------

25

16

CONFIDENTIALITY


16.1

The Parties undertake that during the operation of, and for a period of 2 years
after the earlier of the lapsing, expiration, termination or cancellation of,
this Agreement or the Closing Date for any reason, they will keep confidential –


16.1.1

any information which any Party ("Disclosing Party") communicates to any other
Party ("Recipient") and which is stated to be or by its nature is intended to be
confidential;

    16.1.2

all other information of the same confidential nature concerning the business of
a Disclosing Party which comes to the knowledge of any Recipient whilst it is
engaged in negotiating the terms of this Agreement or after its conclusion; and

    16.1.3

the terms and conditions of this Agreement.


16.2

If a Recipient is uncertain about whether any information is to be treated as
confidential in terms of this clause 16, it shall be obliged to treat it as such
until written clearance is obtained from the Disclosing Party.

    16.3

Notwithstanding the provisions of clause 16.1, a Recipient shall be entitled to
disclose any information to be kept confidential to its auditors, bankers,
insurers, professional and other advisors and to any other person if and to the
extent only that the disclosure is necessary for the purposes of carrying out
its obligations or implementing of enforcing any of its rights in terms of this
Agreement.

    16.4

The obligation of confidentiality placed on the Parties in terms of this clause
16 shall cease to apply to a Recipient in respect of any information which –


16.4.1

has been independently developed by the Recipient;

    16.4.2

is or becomes generally available to the public other than by the negligence or
default of the Recipient or by the breach of this Agreement by the Recipient;

    16.4.3

the Disclosing Party confirms in writing is disclosed on a non-confidential
basis;

  [cdhfoot.jpg]


--------------------------------------------------------------------------------

26

16.4.4

has lawfully become known by or come into the possession of the Recipient on a
non-confidential basis from a source other than the Disclosing Party having the
legal right to disclose same; or

    16.4.5

is disclosed pursuant to a requirement or request by operation of law,
regulation or court order or any regulatory or supervisory body or any
applicable securities exchange, to the extent of compliance with such
requirement or request only and not for any other purpose,


provided that the onus shall at all times rest on the Recipient to establish
that information falls within the exclusions set out in clauses 16.4.1 to
16.4.5.

    16.5

In the event that the Recipient is required to disclose confidential information
of the Disclosing Party as contemplated in clause 16.4.5, the Recipient will
notify the Disclosing Party of the recipient of, and the form and extent of, any
such disclosure or announcement as soon as reasonably possible after it is made
to the extent possible and permitted by any applicable law.


17

PUBLICITY

   

No public announcements of any nature whatsoever will be made by or on behalf of
a Party relating to this Agreement and the terms and contents thereof without
the prior written consent of the other Parties, save for any announcement or
other statement required to be made in terms of the provisions of any law or by
the rules of any recognised securities exchange, in which event the Party
obliged to make such statement will first consult with the other Parties in
order to enable the Parties in good faith to attempt to agree the content of
such announcement, which (unless agreed) must go no further than is required in
terms of such law or rules. This will not apply to a Party wishing to respond to
any other Party which has made an announcement of some nature in breach of this
clause 17.

    18

SUPPORT

   

Each of the Parties undertakes, and shall procure that its representatives, at
all times to do all such things, perform all such actions and take all such
steps and to procure the doing of all such things, the performance of all such
actions and the taking of all such steps as may be open to them and necessary
for or incidental to the putting into effect or maintenance of the terms,
conditions and/or import of this Agreement.

  [cdhfoot.jpg]


--------------------------------------------------------------------------------

27

19

BREACH


19.1

If a Party ("Defaulting Party") commits any breach of this Agreement and fails
to remedy such breach within 10 business days ("Notice Period") of written
notice requiring the breach to be remedied, then the Party giving the notice
("Aggrieved Party") will be entitled, at its option –


19.1.1

to claim immediate specific performance of any of the Defaulting Party's
obligations under this Agreement, with or without claiming damages, whether or
not such obligation has fallen due for performance, and to require the
Defaulting Party to provide security to the satisfaction of the Aggrieved Party
for the Defaulting Party's obligations; or

    19.1.2

to cancel this Agreement, with or without claiming damages, in which case
written notice of the cancellation shall be given to the Defaulting Party, and
the cancellation shall take effect on the giving of the notice. Notwithstanding
the aforesaid, none of the Parties shall be entitled to cancel this Agreement
unless the breach is a material breach going to the root of the Agreement.


19.2

The Parties agree that any costs awarded will be recoverable on an attorney-and-
own-client scale unless the Court specifically determines that such scale shall
not apply, in which event the costs will be recoverable in accordance with the
High Court tariff, determined on an attorney-and-client scale.

    19.3

The Aggrieved Party's remedies in terms of this clause 19 are without prejudice
to any other remedies to which the Aggrieved Party may be entitled in law.

    19.4

Notwithstanding the aforegoing, after the acquisition of all of the Sale Shares
and payment of the Purchase Consideration in full in accordance with this
Agreement, none of the Parties will have the right to cancel this Agreement as a
result of a breach thereof, and the Parties' only remedies thereafter will be to
claim specific performance of all the Defaulting Party's obligations, together
with damages, if any.

  [cdhfoot.jpg]


--------------------------------------------------------------------------------

28

20

DISPUTE RESOLUTION


20.1

In the event of there being any dispute or difference between all or some of the
Parties arising out of this Agreement, the said dispute or difference shall on
written demand by any Party be submitted to arbitration in Johannesburg in
accordance with the AFSA rules, which arbitration shall be administered by AFSA.

    20.2

Should AFSA, as an institution, not be operating at that time or not be
accepting requests for arbitration for any reason, then the arbitration shall be
conducted in accordance with the AFSA rules for commercial arbitration (as last
applied by AFSA) before an arbitrator appointed by agreement between the parties
to the dispute or failing agreement within 10 business days of the demand for
arbitration, then any party to the dispute shall be entitled to forthwith call
upon the chairperson of the Johannesburg Bar Council to nominate the arbitrator,
provided that the person so nominated shall be an advocate of not less than 10
years standing as such. The person so nominated shall be the duly appointed
arbitrator in respect of the dispute. In the event of the attorneys of the
parties to the dispute failing to agree on any matter relating to the
administration of the arbitration, such matter shall be referred to and decided
by the arbitrator whose decision shall be final and binding on the parties to
the dispute.

    20.3

Any party to the arbitration may appeal the decision of the arbitrator or
arbitrators in terms of the AFSA rules for commercial arbitration.

    20.4

Nothing herein contained shall be deemed to prevent or prohibit a party to the
arbitration from applying to the appropriate court for urgent relief or for
judgment in relation to a liquidated claim.

    20.5

Any arbitration in terms of this clause 20 (including any appeal proceedings)
shall be conducted in camera and the Parties shall treat as confidential details
of the dispute submitted to arbitration, the conduct of the arbitration
proceedings and the outcome of the arbitration.

    20.6

This clause 20 will continue to be binding on the Parties notwithstanding any
termination or cancellation of the Agreement.

  [cdhfoot.jpg]


--------------------------------------------------------------------------------

29

20.7

The Parties agree that the written demand by a party to the dispute in terms of
clause 20.1, that the dispute or difference be submitted to arbitration, is to
be deemed to be a legal process for the purpose of interrupting extinctive
prescription in terms of the Prescription Act, 1969.


21

NOTICES AND DOMICILIA


21.1

The Parties select as their respective domicilia citandi et executandi the
following physical addresses, and for the purposes of giving or sending any
notice provided for or required under this Agreement, the following physical and
email addresses –


  Name Physical Address Email   Purchaser 1 Merchant Place xxx     14th Floor
xxx     Cnr Fredman Drive & xxx     Rivonia Road xxx     Sandton xxx    
Johannesburg  

Marked for the attention of: Head of Transaction Management

  Name Physical Address Email   Seller 6th Floor xxx     President Place      
Cnr Jan Smuts Ave and Bolton Road       Rosebank       Johannesburg  

Marked for the attention of: Chief Financial Officer

  Name Physical Address Email   Company 23/25 Commerce xxx

  [cdhfoot.jpg]


--------------------------------------------------------------------------------

30

    Crescent       Kramerville       Johannesburg  


Marked for the attention of: Andrew Dunn

   

provided that a Party may change its domicilium to any other physical address in
South Africa, or its address for the purposes of notices to any other physical
or email address, by written notice to the other Parties to that effect. Such
change of address will be effective 5 business days after receipt of the notice
of the change.

    21.2

All notices to be given in terms of this Agreement will be given in writing and
will –


21.2.1

be delivered by hand or sent by email;

    21.2.2

if delivered by hand during business hours, be presumed to have been received on
the date of delivery. Any notice delivered after business hours or on a day
which is not a business day will be presumed to have been received on the
following business day; and

    21.2.3

if sent by email during business hours, be presumed to have been received on the
date of successful transmission of the email. Any email sent after business
hours or on a day which is not a business day will be presumed to have been
received on the following business day.


21.3

Notwithstanding the above, any notice given in writing, and actually received by
the Party to whom the notice is addressed, will be deemed to have been properly
given and received, notwithstanding that such notice has not been given in
accordance with this clause 21.


22

BENEFIT OF THE AGREEMENT

   

This Agreement will also be for the benefit of and be binding upon the
successors in title and permitted assigns of the Parties or any of them.

  [cdhfoot.jpg]


--------------------------------------------------------------------------------

31

23

APPLICABLE LAW AND JURISDICTION


23.1

This Agreement will in all respects be governed by and construed under the laws
of South Africa.

    23.2

Subject to clause 20, the Parties hereby consent and submit to the non-exclusive
jurisdiction of the High Court of South Africa, Gauteng Local Division
(Johannesburg), in any dispute arising from or in connection with this
Agreement.


24

INDEPENDENT ADVICE

   

Each of the Parties hereby acknowledges and agrees that —


24.1

it has been free to secure independent legal and other professional advice
(including financial and taxation advice) as to the nature and effect of all of
the provisions of this Agreement and that it has either taken such independent
advice or has dispensed with the necessity of doing so; and

    24.2

all of the provisions of this Agreement and the restrictions herein contained
are fair and reasonable in all the circumstances and are in accordance with the
Party's intentions.


25

GENERAL


25.1

Whole Agreement

   

This Agreement constitutes the whole of the agreement between the Parties
relating to the matters dealt with herein and, save to the extent otherwise
provided herein, no undertaking, representation, term or condition relating to
the subject matter of this Agreement not incorporated in this Agreement shall be
binding on any of the Parties.

    25.2

Variations to be in Writing

   

No addition to or variation, deletion, or agreed cancellation of all or any
clauses or provisions of this Agreement will be of any force or effect unless in
writing and signed by the Parties.

  [cdhfoot.jpg]


--------------------------------------------------------------------------------

32

25.3

No Indulgences

   

No latitude, extension of time or other indulgence which may be given or allowed
by any Party to the other in respect of the performance of any obligation
hereunder, and no delay or forbearance in the enforcement of any right of any
Party arising from this Agreement and no single or partial exercise of any right
by any Party under this Agreement, shall in any circumstances be construed to be
an implied consent or election by that Party or operate as a waiver or a
novation of or otherwise affect any of its rights in terms of or arising from
this Agreement or estop or preclude it from enforcing at any time and without
notice, strict and punctual compliance with each and every provision or term
hereof. Failure or delay on the part of any Party in exercising any right, power
or privilege under this Agreement will not constitute or be deemed to be a
waiver thereof, nor will any single or partial exercise of any right, power or
privilege preclude any other or further exercise thereof or the exercise of any
other right, power or privilege.

    25.4

No Waiver or Suspension of Rights

   

No waiver, suspension or postponement by any Party of any right arising out of
or in connection with this Agreement shall be of any force or effect unless in
writing and signed by that Party. Any such waiver, suspension or postponement
will be effective only in the specific instance and for the purpose given.

    25.5

Continuing Effectiveness of Certain Provisions

   

The expiration or termination of this Agreement shall not affect such of the
provisions of this Agreement as expressly provide that they will operate after
any such expiration or termination or which of necessity must continue to have
effect after such expiration or termination, notwithstanding that the clauses
themselves do not expressly provide for this.

    25.6

No Assignment

   

Neither this Agreement nor any part, share or interest herein nor any rights or
obligations hereunder may be ceded, delegated or assigned by any Party without
the prior signed written consent of the others.

  [cdhfoot.jpg]


--------------------------------------------------------------------------------

33

26

COSTS


26.1

Subject to clause 26.2, the Seller will bear and pay all the legal costs and
expenses of and incidental to the negotiation, drafting, preparation and
implementation of this Agreement, including the legal costs and expenses of the
Purchaser in connection with the negotiation, drafting, preparation and
implementation of this Agreement.

    26.2

The Company shall pay securities transfer tax on the transfer of the Sale Shares
in terms of the Securities Transfer Tax Act, No. 25 of 2007, which amount shall
be recoverable from the Seller (and the Seller hereby agrees and undertakes to
pay such amount within 5 business days after written demand therefor).


27

SIGNATURE


27.1

This Agreement is signed by the Parties on the dates and at the places indicated
below.

    27.2

This Agreement may be executed in counterparts, each of which shall be deemed an
original, and all of which together shall constitute one and the same Agreement
as at the date of signature of the Party last signing one of the counterparts.

    27.3

The persons signing this Agreement in a representative capacity warrant their
authority to do so.

    27.4

The Parties record that it is not required for this Agreement to be valid and
enforceable that a Party shall initial the pages of this Agreement and/or have
its signature of this Agreement verified by a witness.

[Remainder of page left intentionally blank. Signature pages follow hereafter.]

  [cdhfoot.jpg]

--------------------------------------------------------------------------------

34

SIGNED at
.................................................................................................
on
...........................................................................................
2019

  For and on behalf of   FIRSTRAND BANK LIMITED   (ACTING THROUGH ITS RAND  
MERCHANT BANK DIVISION)       /s/ C Welthagen   Signature       C Welthagen  
Name of Signatory       Authorised   Designation of Signatory               /s/
Z Manie   Signature       Z Manie   Name of Signatory       Authorised  
Designation of Signatory

SIGNED at Rosebank on 3 May 2019

  For and on behalf of   NET1 APPLIED TECHNOLOGIES   SOUTH AFRICA PROPRIETARY  
LIMITED       /s/ A.M.R. Smith   Signature       A.M.R. Smith   Name of
Signatory       Director   Designation of Signatory

  [cdhfoot.jpg]


--------------------------------------------------------------------------------

35

SIGNED at Sandton on 3 May 2019

  For and on behalf of   DNI-4PL CONTRACTS   PROPRIETARY LIMITED       /s/
Andrew Dunn   Signature       Andrew Dunn   Name of Signatory       Director  
Designation of Signatory

  [cdhfoot.jpg]


--------------------------------------------------------------------------------

36

Annexure A

Audited Accounts

  [cdhfoot.jpg]

--------------------------------------------------------------------------------

37

Annexure B

Signature Date Accounts

  [cdhfoot.jpg]

--------------------------------------------------------------------------------

38

Annexure C

Warranties by the Seller

1

INTRODUCTION


1.1

Expressions defined in the sale of shares agreement to which this document is
attached as Annexure C ("Agreement") shall bear the same meaning in this
Annexure C as that assigned to them in the Agreement.

    1.2

To the extent that the Warranties are given on a date which results in the use
of any tense being inappropriate, the Warranties set out below shall be read in
the appropriate tense.

    1.3

The Warranties set out below are given by the Seller on the basis set out in
clause 12 of the Agreement.

    1.4

All the Warranties given by the Seller in this annexure are given subject to the
limitations and qualifications set out in clause 14 of the Agreement (or any
other relevant provision of the Agreement).


2

INCORPORATION AND EXISTENCE


2.1

The Company is a company duly incorporated and registered under South African
law and has been in continuous existence since incorporation.

    2.2

Each Group Company is a private company duly incorporated and registered under
South African law and has been in continuous existence since incorporation.

    2.3

As far as the Seller is Aware, no steps have been taken in respect of the
deregistration of any Group Company in terms of section 82(3) of the Companies
Act.

    2.4

As at the Signature Date and the Closing Date the Company has an authorised
share capital of 1,000 ordinary shares with a par value of R1 each, all ranking
pari passu in all respects, and 90,000,000 class A ordinary shares of no par
value, all ranking pari passu in all respects.

  [cdhfoot.jpg]


--------------------------------------------------------------------------------

39

2.5

As at the Signature Date and the Closing Date, all the Group Companies will be
wholly owned subsidiaries, save for the following Group Companies where the
issued shares will be held as follows –


2.5.1

the Company holds 55% of all of the shares in Switch Mobile Proprietary Limited
(registration number 2000/030913/07);

    2.5.2

the Company holds 55% of all of the shares in Mobile Mart Proprietary Limited
(registration number 2014/030933/07);

    2.5.3

the Company holds 50% of all of the shares in Speckpack Field Services
Proprietary Limited (registration number 2014/164903/07);

    2.5.4

the Company holds 51.2% of all of the shares in M4Jam Proprietary Limited
(registration number 2003/011766/07) , which in turn holds 100% of all of the
shares in M4Jam South Africa Proprietary Limited (registration number
2004/013252/07), which in turn holds 100% of all of the shares in M4You
Proprietary Limited (registration number 2013/026161/07) and 40% of all of the
shares in Fanaka Holdings Proprietary Limited (registration number
2011/110167/07).


2.6

As at the Closing Date the Group Companies have no shares in issue other than
ordinary shares.

    2.7

All of the issued shares in the Company, as at the Signature Date, are held as
follows –


2.7.1

the Seller holds 38,000,000 ordinary "A" shares in the Company, conferring a 38%
voting and participation interest in the Company;

    2.7.2

PK Gain holds 5,920,000 ordinary "A" shares and 28 ordinary shares in the
Company, conferring a 16% voting and participation interest in the Company; and

    2.7.3

JAA holds 11,080,000 ordinary "A" shares and 97 ordinary shares in the Company,
conferring a 46% voting and participation interest in the Company.


2.8

All of the issued shares in the Company, as at the Closing Date, will be held as
follows –

  [cdhfoot.jpg]


--------------------------------------------------------------------------------

40

2.8.1

the Purchaser will hold 7,605,235 ordinary "A" shares in the Company, conferring
a 7.605,235% voting and participation interest in the Company;

    2.8.2

Net1 will hold 30,394,765 ordinary "A" shares in the Company, conferring a
30.394,765% voting and participation interest in the Company;

    2.8.3

PK Gain will hold 5,920,000 ordinary "A" shares and 28 ordinary shares in the
Company, conferring a 16% voting and participation interest in the Company; and

    2.8.4

JAA will hold 11,080,000 ordinary "A" shares and 97 ordinary shares in the
Company, conferring a 46% voting and participation interest in the Company.


2.9

Save as provided for above, the Company has no other direct or indirect
shareholding in another company.

    2.10

The Company has the right, power and authority to conduct its business.

    2.11

Each Group Company has the right, power and authority to conduct the businesses
conducted by them.

    2.12

The entry into this Agreement by the Seller, and the performance by it of its
obligations under this Agreement, does not, and will not –


2.12.1

as at the Closing Date, result in any present or future material indebtedness of
the Seller becoming due or capable of being declared due and payable prior to
its stated maturity; or

    2.12.2

contravene, conflict with, or result in a breach or default of, the terms of, or
give any person the right to declare a default or exercise any remedy under, or
to accelerate the maturity or performance of, or to cancel, terminate or modify,
any agreement, indenture, mortgage or other instrument of any kind to which
it/he is a party, that has not been waived or consented to in writing by that
person prior to the Signature Date.


3

SHARES


3.1

The Shares

  [cdhfoot.jpg]


--------------------------------------------------------------------------------

41

3.1.1

The Seller is the sole beneficial holder of the Sale Shares and is reflected as
the sole registered holder thereof in the securities register of the Company,
and no person has any right to obtain an order for the rectification of such
register.

    3.1.2

The Sale Shares will, following the Closing Date, confer on the Purchaser: (i)
7.605235% of the total voting rights exercisable in the Company (ii) 7.605235%
of the rights to any and all distributions by the Company; and (iii) upon the
Company's liquidation, 7.605235% of the net assets of the Company.

    3.1.3

There is no Encumbrance, and there is no agreement, arrangement or obligation to
create or give an Encumbrance, in relation to any shares in the Company
(including the Sale Shares). As far as the Seller is Aware, no person has
claimed to be entitled to an Encumbrance in relation to any of the shares in the
Company.

    3.1.4

As at the Closing Date, save as contemplated in the agreement headed "Share Sale
and Subscription Agreement" entered into between the Company, PK Gain Investment
Holdings Proprietary Limited, JAA Holdings Proprietary Limited, the Seller, AJD
Holdings Proprietary Limited and Richmark Holdings Proprietary Limited on or
about 30 January 2019 ("Share Sale and Subscription Agreement"), the agreement
headed "Call Option Agreement" entered into or to be entered into between,
amongst others, the Seller and the Company contemporaneously with this Agreement
("Call Option"), the Option Agreement, the Shareholders Agreement or the MOI,
there is no agreement, arrangement or obligation requiring the creation,
allotment, issue, transfer, redemption or repayment of, or the grant to a person
of the right (conditional or not) to require the allotment, issue, transfer,
redemption or repayment of, a share in the capital of the Company or any Group
Company (including, without limitation, an option or right of pre-emption or
conversion), in terms of which such creation, allotment, issue, transfer,
redemption or repayment must still occur.

    3.1.5

As at the Closing Date, save as contemplated in the Option Agreement, neither
the Company nor any Group Company is and will not be under any obligation
(whether contingently upon the exercise of any right or otherwise), and no
resolution shall have been passed, requiring the Company or any Group Company to
increase or to reduce its authorised or issued shares, or to vary any of the
rights attaching to any of its shares, or to buyback any of its shares, or to
make any payment(s) to its shareholder.

  [cdhfoot.jpg]


--------------------------------------------------------------------------------

42

3.1.6

As at the Closing Date, no person (other than the Purchaser in terms of the
Option Agreement, JAA and PK Gain in terms of the Share Sale and Subscription
Agreement and the Shareholders in terms of the Shareholders Agreement and the
MOI) has any right, actual or contingent, (including, inter alia, any option or
right of first refusal) to subscribe for any shares or any other Securities in
the authorised shares of any Group Company.

    3.1.7

No person is entitled to participate in, or to a commission on the dividends or
profits of, any Group Company, except as a shareholder.

    3.1.8

As at the Closing Date, no Group Company is obliged to cancel any of the shares
in its capital or to create or issue any debentures or any derivatives.

    3.1.9

The Sale Shares have been validly and lawfully authorised and issued.


3.2

Securities Register


3.2.1

The securities register of the Company contains true and accurate records of the
holders of securities from time to time issued by the Company and the Company
does not know of any facts or circumstances which may give rise to a
rectification of the securities register of the Company.

    3.2.2

No person has any right to obtain an order for the rectification of the
securities register of any Group Company.


4

NET DEBT / EBITDA

   

The Group's Net Debt is less than the EBITDA of the Group for the 12 month
period ended 28 February 2019, based on the Signature Date Accounts.

    5

RECEIVABLES

   

As at the Closing Date –


5.1

the receivables book will be in the name of the Company or relevant Group
Company;

  [cdhfoot.jpg]


--------------------------------------------------------------------------------

43

5.2

security relating to the receivables book will be documented to reflect the
terms of the security and all such documents are in the possession, or under the
control of the Company;

    5.3

the provision by the Company for bad or doubtful debt of the Group is adequate;

    5.4

the contracts with customers forming part of the receivables book and all
documents ancillary thereto will be in the possession, and under the control, of
the Company;

    5.5

the receivables book has accurately recorded the principle and material terms of
these contracts (including the sum outstanding and the payment/repayment dates);
and

    5.6

all accounts receivable of each Group Company will be fully recovered save to
the extent specifically provided against in the Warranted Accounts.


6

RECORDS

   

Each Group Company complies in all material respects with all record keeping
requirements imposed by applicable laws and all such records (including the
books, registers, accounts, ledgers and accounting records) of that Group
Company –


6.1

are up-to-date in all material respects;

    6.2

are in its possession or under its control;

    6.3

give and reflect a true and fair view of that Group Company concerned and are
not misleading in any material way; and

    6.4

are properly completed on a basis consistent with the accounting records of the
3 most recent financial years of the Group Company concerned (unless otherwise
stated therein) and in accordance with the Companies Act, IFRS (to the extent
applicable) and the law of, and applicable standards, principles and practices
generally accepted in South Africa.


7

FINANCIAL STATEMENTS


7.1

No Undisclosed Liabilities

  [cdhfoot.jpg]


--------------------------------------------------------------------------------

44

7.1.1

The Group has no liabilities, which would be regarded as material by an auditor,
of any kind (including, for the avoidance of doubt, off statement of financial
position liabilities) that would have been required to be reflected in, reserved
against or otherwise described on the Warranted Accounts or in the notes thereto
in accordance with IFRS and were not so reflected, reserved against or
described, other than (i) liabilities incurred in the Ordinary Course of
Business after 1 March 2019, and (ii) liabilities incurred in connection with
the transactions contemplated in the Agreement, other than as reflected and
Fairly Disclosed in the Warranted Accounts.

    7.1.2

No Shareholder or any related person to any such person has any claims against
any Group Company whether on loan account, current account or otherwise.

    7.1.3

The Group has paid its creditors which would be regarded as material creditors
by an auditor, within the time limits agreed with such creditors save where a
creditor's claim is disputed or as may be otherwise indicated and Fairly
Disclosed in the Warranted Accounts.

    7.1.4

No report has been furnished to any Group Company by its auditor concerning a
material irregularity as contemplated in the Auditing Professions Act No. 26 of
2005 (as amended), or any similar predecessor section, or any analogous
legislation in a relevant jurisdiction.

    7.1.5

Between the Signature Date and the Closing Date, the Group's Business will be
operated in the usual way so as to maintain it as a going concern.

    7.1.6

The Audited Accounts –


7.1.6.1

comply with the requirements of the Companies Act;

    7.1.6.2

have been prepared in accordance with IFRS;

    7.1.6.3

fairly present the financial position, operations and results of the Group as at
the close of business at the end of the financial period to which they relate;

    7.1.6.4

save as noted therein, reflect no change in any of the bases of accounting or
accounting principles used in respect of any material item;

  [cdhfoot.jpg]


--------------------------------------------------------------------------------

45

7.1.6.5

reflect or disclose all liabilities, actual or contingent, at their full amount;

    7.1.6.6

adequately provide for bad and doubtful debts as well as for any and all accrued
liabilities including accrued leave pay, accrued holiday pay, pensions, bonuses
or other similar payments or liabilities to employees;

    7.1.6.7

have been reported on by the auditors of the Group without any qualification
other than in respect of post-balance sheet events; and

    7.1.6.8

have been approved and signed by the directors of the Company.


7.1.7

All provisions contained or brought to account are adequate and sufficient in
respect of the matters to which they relate, including but not limited to
foreign exchange commitments.

    7.1.8

As at the Signature Date, the financial year end of the Company is June.

    7.1.9

The Signature Date Accounts –


7.1.9.1

fairly present the financial position, operations and results of the Group as at
the close of business at the end of the financial period to which they relate;

    7.1.9.2

save as noted therein, reflect no change in any of the bases of accounting or
accounting principles used in the preparation of the Audited Accounts and have
been prepared consistent with past practice;

    7.1.9.3

reflect or disclose all liabilities, actual or contingent, at their full amount;
and

    7.1.9.4

adequately provide for bad and doubtful debts as well as for any and all accrued
liabilities including accrued leave pay, accrued holiday pay, pensions, bonuses
or other similar payments or liabilities to employees.


7.2

Minute Books

   

As at the Signature Date and the Closing Date, the minute book of each Group
Company contain all material resolutions passed by the directors and
shareholders thereof, save for resolutions required to give effect to the
provisions of this Agreement.

  [cdhfoot.jpg]


--------------------------------------------------------------------------------

46

7.3

Specific


7.3.1

Since 1 July 2018 –


7.3.1.1

no Group Company has, other than in the Ordinary Course of its Business –


7.3.1.1.1

acquired or disposed of, or agreed to acquire or dispose of, an asset which an
auditor would regard as material; or

    7.3.1.1.2

assumed or incurred, or agreed to assume or incur, a liability, obligation or
expense (actual or contingent) that an auditor would regard as material;

    7.3.1.2

the Group's business has not been materially and adversely affected by the
termination of, or a change in the terms of, any licence, an agreement or by the
loss of a customer or supplier or by an abnormal factor not affecting similar
businesses;

    7.3.1.3

the Company has not declared, paid or made a dividend or distribution
(including, without limitation, a distribution within the meaning of the Income
Tax Act), except as provided for in the Warranted Accounts; and

    7.3.1.4

no Group Company has changed its financial year end (other than the change from
28 February to 30 June) or its auditors.


8

TAX


8.1

Each Group Company shall at all times have complied in all material respects
with the provisions of the Income Tax Act, the Value-added Tax Act, No. 89 of
1991 ("VAT Act") and all Tax returns (including without limitation employees'
tax returns and specifically including all returns and information that relate
to reportable arrangements as contemplated in Part B of Chapter 4 (sections 34
to 39 of the Tax Administration Act, No. 28 of 2011 or sections 80M to 80T of
the Income Tax Act) and declarations required to be returned shall have been
made by it in respect of the 4 financial years immediately preceding the Closing
Date and shall have accurately disclosed all information properly required to be
disclosed to the Commissioner or other appropriate authorities, and all
provisional and other Taxes shall have been paid as at the due date thereof in
material compliance with the provisions of the Income Tax Act.

  [cdhfoot.jpg]


--------------------------------------------------------------------------------

47

8.2

Each Group Company has paid and discharged when due, all Taxes payable by it
from the date of its incorporation to the Closing Date, including any Tax in
respect of –


8.2.1

its assets, income or profits;

    8.2.2

any transactions concluded by the Group Company concerned;

    8.2.3

the declaration and payment of dividends and/or deemed dividends by the Group
Company concerned.


8.3

All assessments for Tax raised in respect of the Group where the due date for
payment of the Tax arises on or before the Closing Date or which relate to the
period prior to the Closing Date or as otherwise provided in the Signature Date
Accounts shall have been paid in full by the Closing Date, unless disputed by
the Company in good faith.

    8.4

In respect of any Tax of the Group which is due for payment after the Closing
Date, adequate provision therefor shall have been made in the financial
statements of the relevant Group Company.

    8.5

Final assessments have been issued for all Tax periods in respect of which the
Group Company has submitted Tax returns and the Seller is not Aware of any
intention by the Commissioner to re-open any such assessment.

    8.6

As far as the Seller is Aware, no Group Company is liable to pay any penalty,
late payment penalty, administrative non-compliance penalty, understatement
penalty, fine or interest in connection with any Tax.

    8.7

As far as the Seller is Aware, no Group Company is party to any transactions in
respect of which the Tax authority may lawfully substitute, for purposes of Tax,
a different consideration for the actual consideration given or received by the
Group.

  [cdhfoot.jpg]


--------------------------------------------------------------------------------

48

8.8

The wear and tear, depreciation or capital allowances applied in the past to the
Group's fixed or other assets for Tax purposes shall conform in all material
respects to, and shall not exceed, those permitted in terms of the Income Tax
Act.

    8.9

All financing costs incurred to date (including any interest or similar
expenses) in relation to any financing entered into by the Group before Closing
have been and will be deductible on an accruals basis.

    8.10

As far as the Seller is Aware, no facts or circumstances exist which could cause
a revenue authority to disallow any existing assessable/accumulated tax losses
or the carrying forward of such losses.

    8.11

The current and deferred Tax provisions and/or assets that will be included in
the Audited Accounts have been properly provided for in accordance with the
IFRS.

    8.12

Where required, a Group Company has duly registered as a VAT vendor in terms of
the VAT Act, has complied in all material respects with all statutory provisions
and regulations relating to VAT and has duly paid or provided for all amounts of
VAT which have become due and payable or for which that Group Company is liable;
and is not operating any special arrangement or scheme relating to VAT nor has
it agreed any special method of accounting for VAT.

    8.13

Except as otherwise Fairly Disclosed in the Disclosure Schedule, no Group
Company has, at any time since the date of its incorporation –


8.13.1

entered into any transaction as contemplated in sections 41 to 47 of the Income
Tax Act;

    8.13.2

issued any "hybrid equity instrument", as contemplated in section 8E of the
Income Tax Act, or any "third-party backed share", as contemplated in section
8EA of the Income Tax Act;

    8.13.3

issued any "hybrid debt instrument" as contemplated in section 8F of the Income
Tax Act;

    8.13.4

incurred "hybrid interest" as contemplated in section 8FA of the Income Tax Act.


8.14

Each Group Company is –

  [cdhfoot.jpg]


--------------------------------------------------------------------------------

49

8.14.1

a resident for South African Tax purposes and has not ceased such residence
since the date of its incorporation; and

    8.14.2

is not treated as resident or liable to Tax in any other jurisdiction for any
Tax purpose (including for the purposes of any double taxation agreement); and

    8.14.3

not subject to the interest-limitation provisions contained in sections 23M or
23N of the Income Tax Act.


formation transaction', 'share-for-share transaction', 'amalgamation
transaction', 'intra-group transaction', 'unbundling transaction' or
'liquidation, winding-up or deregistration transaction' all as contemplated in
Part III of the Income Tax Act, or any other transaction which might be so
classified.

    8.16

As at the Signature Date, there are no material queries, notices, suits,
proceedings, investigations or inspections pending against any Group Company by
the Commissioner or any Tax authority relating to any claim for any additional
Tax or assessment, or any material matters under discussion with the
Commissioner or any Tax authority relating to any claim for any Tax or
assessment, nor is there any pending Tax objection or appeal by any Group
Company.

    8.17

As far as the Seller is Aware, the Tax files and records of the Group contain
complete, full and accurate details in all material respects of all
communications with the Commissioner and Tax advisors, respectively, for the 3
year period prior to the Closing Date.

    8.18

As far as the Seller is Aware, to the extent that any Group Company claimed Tax
allowances or deductions prior to the Closing Date (including, without
limitation, in respect of leasehold improvements) it was, insofar as it was
Aware, entitled to do so in accordance with the provisions of the Income Tax
Act.


9

BUSINESS OF THE COMPANY


9.1

The sole business of the Company is the Business which the Company conducts as a
going concern solely in South Africa.

  [cdhfoot.jpg]


--------------------------------------------------------------------------------

50

9.2

No Group Company is bound by any restraint of trade agreement and no Group
Company has committed (whether actually or contingently) to entering into any
restraint of trade agreement by which it may be so bound.

    9.3

The Seller is not Aware of anything which will prevent the Company from carrying
on the Business nor any Group Company carrying on its business.

    9.4

As far as the Seller is Aware, the Company has not given any express, tacit or
implied warranties in respect of products sold by it or services rendered by it
other than those given in the normal and ordinary course of conduct of the
Business.

    9.5

As far as the Seller is Aware, the Group has utilised all import permits issued
to it only in respect of the Business and has not used any such import permit
for the importation of goods on behalf of anyone else.


10

ASSETS


10.1

Title and Condition


10.1.1

Each asset included in the Signature Date Accounts or acquired by the Group
since the Signature Date Accounts (other than stock disposed of in the Ordinary
Course of Business or leased assets) is –


10.1.1.1

legally and beneficially owned solely by the Group; and

    10.1.1.2

where capable of possession, in the possession or under the control of the
Group.


10.1.2

Unless otherwise Fairly Disclosed in the Disclosure Schedule, all the material
assets of the Group included in the Signature Date Accounts or acquired by the
Group since the Audited Accounts, whether movable, immovable, fixed or of
whatever nature or description will be owned by the Group in full, free and
unEncumbered ownership, and none of them will be subject to –


10.1.2.1

any credit agreement, credit transaction, instalment sale transaction or leasing
transaction;

  [cdhfoot.jpg]


--------------------------------------------------------------------------------

51

10.1.2.2

any other credit agreement, instalment sale agreement, hire-purchase or
suspensive sale agreement, lease or any like agreement whatever its form, save
for motor vehicle leases in the Ordinary Course of Business;

    10.1.2.3

any pledge, mortgage bond, lien or notarial bond;

    10.1.2.4

any other right in favour of any third person; or

    10.1.2.5

any arrangement for the payment of a premium or like consideration to or by the
Group for the use of the asset concerned.


10.1.3

As far as the Seller is Aware, no person has or will have any right (including
any option or right of first refusal) to acquire or claim delivery, ownership or
transfer or the use, occupation, possession or enjoyment of, any of the assets
of any Group Company, other than in the Ordinary Course of its Business.

    10.1.4

There has been no exercise, purported exercise or claim for any Encumbrance over
any of the assets of any Group Company, and there is no dispute directly or
indirectly relating to any such assets.

    10.1.5

Each Group Company has the legal capacity and power to own its assets and carry
on its business as it is presently being conducted.

    10.1.6

No Group Company has stopped or suspended payment of a material portion of its
debts, or otherwise become unable to pay its debts or otherwise become insolvent
in any relevant jurisdiction.

    10.1.7

As far as the Seller is Aware, none of the assets of the Group have been
revalued during the immediately past 2 financial years.


11

INTELLECTUAL PROPERTY


11.1

Each of the Intellectual Property Rights owned or licensed by the Group and
material to the conduct of the Business is –


11.1.1

valid and enforceable and nothing has been done or omitted to be done by any
Group Company by which it may cease to be valid and enforceable;

    11.1.2

legally and beneficially owned by the Group alone, or legally licensed by the
Group; and

  [cdhfoot.jpg]


--------------------------------------------------------------------------------

52

11.1.3

as far as the Seller is Aware, not the subject of a claim or opposition from a
person (including, without limitation, an employee of the Group) as to title,
validity, enforceability, entitlement or otherwise.


11.2

As far as the Seller is Aware, no Group Company has infringed any third party's
Intellectual Property Rights or rendered any Group Company liable to an action
in respect of the infringement of any Intellectual Property Rights belonging to
a third party, provided that the aforesaid Warranty does not apply to instances
where any infringement occurs or may have occurred as a result of any
Intellectual Property Rights not having been licensed to the Company validly by
a licensor purporting to do so. There is and during the 2 years prior to the
Signature Date has been, no civil, criminal, arbitration, administrative or
other proceeding or dispute in any jurisdiction by or against any Group Company
concerning any of the Intellectual Property Rights. The Seller is not Aware of
any civil, criminal, arbitration, administrative or other proceeding or dispute
concerning any of the Intellectual Property Rights being pending or threatened
against it or any Group Company.

    11.3

The Group is entitled to use the Intellectual Property Rights and there is
nothing prohibiting its use of any Intellectual Property Rights and computer
systems or other similar property licensed to the Group and used by the Company
at present in connection with or for the Business operations of the Group.

    11.4

As far as the Seller is Aware, no person is entitled to an order requiring any
Group Company to change the trading style or trading name of any aspect of the
Business.

    11.5

As far as the Seller is Aware, the Group owns or has the exclusive right to use,
modify or copy pursuant to licence, sub-licence, agreement, or permission, all
Intellectual Property, free of any Encumbrance, licence, or other restriction
except as set out in the Disclosure Schedule, necessary or desirable for the
operation of the Business or used by the Group in the Business as conducted on
the Closing Date and as proposed to be conducted.

    11.6

As far as the Seller is Aware, except as set out in the Disclosure Schedule, no
royalties or other considerations are owed in relation to the Business as
conducted in the 12-month period preceding the Closing Date and no additional
royalties or other considerations are anticipated according to any known
business plan or anticipated activity of the Business, including the services it
provides.

  [cdhfoot.jpg]


--------------------------------------------------------------------------------

53

12

INSURANCE


12.1

Status of the Policies


12.1.1

As far as the Seller is Aware, each of the current insurance and indemnity
policies in respect of which the Group has an interest (including any active
historic policies which provide cover on a losses occurring basis) ("Policies")
is valid and enforceable.

    12.1.2

As far as the Seller is Aware, no Group Company has done or omitted to do
anything which –


12.1.2.1

makes any of the Policies unenforceable; or

    12.1.2.2

prejudices the ability to effect insurance on the same or better terms in the
future.


12.1.3

No insurer under any of the Policies has disputed, or given any indication that
they intend to dispute, the validity of any of the Policies on any grounds.


12.2

Insurance of Assets


12.2.1

All Policies are and remain in full force and effect.

    12.2.2

All Policies are adequate in respect of the assets to which such Policies
relate.


12.3

Claims

   

As far as the Seller is Aware –


12.3.1

no material claims have been made under any Policy (other than claims made in
the Ordinary Course of Business);

    12.3.2

no claim is outstanding;

    12.3.3

there exists no fact or circumstance which will give rise to a material claim
under any of the Policies;

  [cdhfoot.jpg]


--------------------------------------------------------------------------------

54

12.3.4

no event, act or omission has occurred which requires notification under any of
the Policies the failure of which would have a material adverse effect on the
Business of the Company;

    12.3.5

no insurer under any of the Policies has refused, or given any indication to the
Company that it intends to refuse, indemnity in whole or in part in the Ordinary
Course of Business in respect of any material claims under the Policies; and

    12.3.6

nothing has been done or omitted to be done by the Group, which will entitle the
insurers under any of the Policies to refuse indemnity in whole or in part in
respect of any material claims under the Policies.


12.4

Premiums


12.4.1

All premiums which are due under the Policies have been paid.

    12.4.2

The Seller is not Aware that any Group Company has done anything or omitted to
do anything (other than to submit claims in the Ordinary Course of Business of
the Company) which will result in a material increase in the premium payable
under any of the Policies (excluding annual increases of premiums in the
ordinary course).


13

PROPERTY


13.1

Immovable Property

   

The Group owns no immovable property.

    13.2

Leasehold Property used by the Group


13.2.1

The warranties in this clause 13.2 are given only to the extent that a breach
thereof would have a material adverse financial effect on the Group as a whole.

    13.2.2

No person (including, without limitation, the landlord) may bring the term of
any lease agreement to which any Group Company is a party as a lessee to an end
before the expiry of the term of the relevant lease agreement by effluxion of
time (except by forfeiture).

    13.2.3

As far as the Seller is Aware, there is no fact or circumstance which will
restrict or terminate the Group's continued and uninterrupted possession or
occupation of any of its premises, where such restriction or termination will
have a material adverse effect on the Business.

  [cdhfoot.jpg]


--------------------------------------------------------------------------------

55

13.2.4

The Group has the right to conduct the Business from the premises from which it
trades in the ordinary course thereof.

    13.2.5

No Group Company has any obligation to alter, renovate or improve the premises
from which it trades, save as otherwise provided in any lease agreement and in
such an event such obligation will not have a material adverse effect on the
Business.

    13.2.6

Rent payable in respect of the Group's premises is not being reviewed and cannot
be reviewed before the Closing Date, save for reviews in the ordinary course as
provided for in the relevant lease agreements.

    13.2.7

No Group Company is in breach of any lease agreement to which it is a party.


14

AGREEMENTS


14.1

Validity of Agreements


14.1.1

As at the Closing Date, the Seller is not Aware of the existence of any fact or
circumstance which will invalidate or give rise to a ground for termination,
avoidance or repudiation of an agreement or arrangement to which any Group
Company is a party which would have a material adverse effect on the Business.
As far as the Seller is Aware, no party with whom any Group Company has entered
into a material agreement or arrangement has given notice of its intention to
terminate, or has sought to repudiate or disclaim, the agreement or arrangement.

    14.1.2

No Group Company is in breach of any agreement, arrangement or obligation
entered into by any Group Company and which is material to the business of the
Group.

    14.1.3

As far as the Seller is Aware –


14.1.3.1

no party with whom any Group Company has entered into an agreement, arrangement
or obligations which is material to the business of the Group is in breach of
the agreement, arrangement or obligation;

  [cdhfoot.jpg]


--------------------------------------------------------------------------------

56

14.1.3.2

there exists no fact or circumstance which will give rise to a breach of this
type which would have a material adverse effect on the Business; and

    14.1.3.3

no fact or circumstance exists which will or is likely to result in any loss
being suffered by the Company in respect of any contract or which will or is
likely to form the basis of a claim to rectification at the instance of any
other person.


14.1.4

No Group Company is party to any agreement of a material nature which has not
been entered into (i) on an arms'-length basis; and (ii) on terms which are
normal having regard to the nature of its business.

    14.1.5

Save as Fairly Disclosed in the Disclosure Schedule, the Group is not bound by
any –


14.1.5.1

any contract with the Seller, any company within the Seller's group, any of the
Seller's shareholders or any director or officer of the Seller or any person
that is related to any of them or that is an inter-related person in regard to
any of them (as such terms are defined in the Companies Act);

    14.1.5.2

contract in restraint of trade or any management contract in terms of which a
party provides management services to the Group, as far as the Seller is Aware;
or

    14.1.5.3

agreement (or group of related agreements) under which the Company has created,
incurred, assumed, or guaranteed any indebtedness for borrowed money, or any
capitalised lease obligation or under which the Company has imposed a security
interest on any of the assets of the Company, as far as the Seller is Aware.


14.2

Effect of Transaction


14.2.1

As far as the Seller is Aware the execution or the performance of this Agreement
will not result in any Group Company losing the benefit of a material asset,
grant, subsidy, right or privilege which it enjoys at the Signature Date which
would have a material adverse effect on the Business.

  [cdhfoot.jpg]


--------------------------------------------------------------------------------

57

14.2.2

Neither the execution nor the performance of this Agreement will conflict with,
result in a breach of, give rise to an event of default under, require the
consent of a person under, enable a person to terminate, or relieve a person
from an obligation under any material agreement or arrangement to which any
Group Company is a party which would have a material adverse effect on the
Business of the Company.


15

EMPLOYEES


15.1

General


15.1.1

Save as Fairly Disclosed in the Disclosure Schedule, the Group owes no amount to
a present or former director, other officer or employee of the Group (or his
dependant) other than for accrued remuneration or reimbursement of business
expenses in the Ordinary Course of Business.

    15.1.2

There is no agreement or arrangement between any Group Company and an employee
or former employee with respect to his employment, his ceasing to be employed or
his retirement which is not included in the written terms of his employment or
previous employment. The Group has not provided, nor agreed to provide, a
gratuitous payment or benefit to a director, officer or employee or to any of
their dependants.

    15.1.3

The Group has maintained in all material respects up-to-date, full and accurate
records regarding the employment of each of its employees (including, without
limitation, details of terms of employment, payments of statutory sick pay and
statutory maternity pay, income tax and social security contributions,
disciplinary and health and safety matters) and termination of employment.

    15.1.4

No executive employee of any Group Company, being an employee of the Group and
with annual cost to company in excess of R1,000,000 ("Employee"), is entitled to
any exceptional benefits in relation to leave privileges, accumulated leave in
excess of 30 days, pension or the like, other than provided for by the
documented policies of the Group as at the Signature Date (copies of which have
been provided, in writing, to the Purchaser prior to the Signature Date).

  [cdhfoot.jpg]


--------------------------------------------------------------------------------

58

15.1.5

Save for market-related annual wage and salary increases and salary increases
attributable to Employee promotions in the Ordinary Course of Business, between
the Signature Date and the Closing Date, no Group Company has in any way
improved or undertaken to improve the terms of service of any of the Employees
from those which prevailed at the Signature Date.


15.2

Payments to employees and consultants/independent contractors As far as the
Seller is Aware –


15.2.1

no material liability has been incurred by the Group, or may be incurred between
the Signature Date and the Closing Date –


15.2.1.1

for breach of any contract of employment with any of its employees, or
termination of an employment contract with any of its employees, including,
without limitation, a severance (whether voluntary or otherwise) payment,
protective award and/or compensation for wrongful, unlawful dismissal, unfair
dismissal, unfair labour practice, unfair discrimination or any other form of
compensation for sex, race or disability discrimination, reinstatement or
re-employment and/or failure to comply with an order for the reinstatement or
re-employment of an employee or former employee; or

    15.2.1.2

whether arising in contract, statute, delict or otherwise, for breach or
termination of a consultancy agreement; or


15.2.2

the Group has not made or agreed to make a material payment or provided or
agreed to provide a material benefit to a present or former director, other
officer or employee of the Group or to any of their dependants in connection
with the actual or proposed termination or suspension of employment or variation
of an employment contract.


15.3

Compliance with Law and Disputes


15.3.1

As far as the Seller is Aware, there are no material claims or threatened
material claims and/or investigations against the Group relating to –


15.3.1.1

the refusal by the Group to employ any person;

  [cdhfoot.jpg]


--------------------------------------------------------------------------------

59

15.3.1.2

the employment by the Group of any person the terms and conditions of the
employment relationship between them and/or the termination of such employment;
or

    15.3.1.3

any workplace related accident, injury, disease or illness suffered by any
employee or former employee of the Group.


15.3.2

Save in respect of those disputes Fairly Disclosed in the Disclosure Schedule,
no Group Company is a party to any dispute (with a maximum claim against it
exceeding R1,000,000) with any employee before any court or tribunal, whether
under the Labour Relations Act, the Basic Conditions of Employment Act No. 75 of
1997 (as amended), the Employment Equity Act 55 of 1998, the Occupational Health
and Safety Act 85 of 1983, the Compensation for Occupational Injuries and
Diseases Act 130 of 1993, the Skills Development Act 97 of 1998, the Skills
Development Levies Act 9 of 1999, the common law or otherwise, and the Seller is
not Aware of any facts or circumstances that may afford grounds or give rise to
any such dispute.

    15.3.3

The Seller warrants that all statutory levies and contributions due in respect
of any employee of the Group has been paid in all material respects and that it
has no material undischarged liability to any government, regulatory authority
or similar authority or any other person in respect of employees engaged in the
Business.


15.4

Trade Unions

   

The Group is not involved in, and the Seller is not Aware of a fact or
circumstance, or demand from any employee, trade union or association of
employees for any alterations to the terms of their employment including demands
for increased remuneration which will give rise to, a dispute of any nature
whatsoever with a trade union, works council, workplace forum, employee or staff
association or other body representing any of its employees.


16

LICENCES AND PERMITS


16.1

Each Group Company is in possession of all Licences as are prescribed by
applicable law for the lawful conduct of the business/es carried on by it, and,
as far as the Seller is Aware, all such Licences are valid and subsisting and
will not terminate or be terminable at the election of any person by virtue of
the execution or implementation of this Agreement.

  [cdhfoot.jpg]


--------------------------------------------------------------------------------

60

16.2

No Group Company is in breach of any of the terms or conditions of any such
Licences which may lead to the suspension, withdrawal or termination of any
Licences issued to a Group Company.

    16.3

As far as the Seller is Aware –


16.3.1

there are no circumstances, facts or matters that may give rise to all of the
above Licences being cancelled or not being renewed in the future or only being
renewed subject to the imposition of onerous terms;

    16.3.2

there are no outstanding requirements of any relevant authorities with which the
Group is required to comply or has been called upon to comply before it may
lawfully carry on or continue its Business generally, and the Seller is not
Aware of any contravention or breach by the Group of any such material
requirements; and


16.3.3

there exists no fact or circumstance which will or may prejudice the renewal of
any Licence required by the Group to conduct its Business generally.


16.4

Each action required by the Group for the renewal or extension of each Licence
to be issued by relevant authorities in order to enable the Group lawfully to
carry on or continue its Business generally, has, as far as the Seller is Aware,
been taken.


17

INSOLVENCY AND WINDING UP

   

No Group Company has taken any action, nor have any proceedings been served on
or notified to any Group Company to commence business rescue proceedings in
respect of any Group Company or for its winding up or dissolution or for the
appointment of a liquidator, business rescue practitioner, curator or similar
officer. As far as the Seller is Aware no execution or other similar process
which has been commenced or undertaken or threatened in respect of the assets of
the Group or in respect of any Group Company, nor is the Seller Aware of any
unfulfilled or unsatisfied judgment or court order which is outstanding against
the Company. No Group Company shall enter into any arrangement or composition
for the benefit of creditors generally.

  [cdhfoot.jpg]


--------------------------------------------------------------------------------

61

17.1

Payment of Debts and Acts of Insolvency

    17.2

The Group is not unable to pay its debts as they fall due, nor has the Group
commenced negotiations with one or more of its creditors with a view to
rescheduling or restructuring any of its indebtedness. No Group Company has
committed an act of insolvency as defined in the Insolvency Act, which will have
an impact on the Company's or Group's ability to continue its business as a
going concern.

    17.3

As far as the Seller is Aware, the directors of each Group Company have not,
pursuant to section 129(7) of the Companies Act, issued any written notice to
the effect that there are reasonable grounds to believe that any Group Company
is financially distressed.

    17.4

Removal from Register

   

As far as the Seller is Aware, no steps are pending or threatened against any
Group Company for its deregistration in terms of section 82 of the Companies
Act.


18

LITIGATION AND COMPLIANCE WITH LAW


18.1

Litigation


18.1.1

Except as otherwise Fairly Disclosed in the Disclosure Schedule –


18.1.1.1

the Group is not involved, as at the Signature Date and as far as the Seller is
Aware, will not be involved as at the Closing Date, in a civil, criminal,
arbitration, administrative or other proceeding, which has, or will have, a
material adverse effect on the Business;

    18.1.1.2

no civil, criminal, arbitration, administrative or other proceeding is pending
or threatened by or against the Group or any of its directors or officers, which
will have a material adverse effect on the Business;

  [cdhfoot.jpg]


--------------------------------------------------------------------------------

 62

18.1.1.3

as far as the Seller is Aware, no person for whose acts or defaults the Group
may be vicariously liable is involved, or has during the 2 years prior to the
Signature Date been involved, in a civil, criminal, arbitration, administrative
or other proceeding;

    18.1.1.4

as far as the Seller is Aware, no civil, criminal, arbitration, administrative
or other proceeding pending or threatened by or against a person for whose acts
or defaults the Group may be vicariously liable.


18.1.2

As far as the Seller is Aware, there is no material outstanding judgment, order,
decree, arbitral award or decision of a court, tribunal, arbitrator or
governmental agency against any Group Company and the Seller is not aware of any
outstanding judgment, order, decree, arbitral award or decision of a court,
tribunal, arbitrator or governmental agency against a person for whose acts or
defaults any Group Company may be vicariously liable.


18.2

Compliance with Law

   

The Group has complied in all material respects with all laws and administrative
requirements governing its assets and Business where the failure to do so would
have a material adverse effect on its Business, and to the extent that the Group
has contravened any such laws, administrative requirements or regulations in the
past, those contraventions have been remedied in full and the Group has paid all
penalties or fines imposed for those contraventions, or has provided therefor in
the Warranted Accounts.

    18.3

Investigations of a Material Nature

   

All action formally requested by any regulatory authority has been taken (save
where it has been agreed with any regulatory authority that no action need be
taken) within any time limit specified and any request for action or activities
to be discontinued has been complied with in a timely manner where failure would
have a material adverse effect on the Business of the Company.

    18.4

Unlawful Payments

   

The Group has not, nor is the Seller Aware, that any person for whose acts or
defaults the Group may be vicariously liable has –

  [cdhfoot.jpg]


--------------------------------------------------------------------------------

63

18.4.1

induced a person to enter into an agreement or arrangement with the Group by
means of an unlawful payment, contribution, gift or other inducement;

    18.4.2

offered or made an unlawful payment, contribution, gift or other inducement to a
government official or employee; or

    18.4.3

made an unlawful contribution to a political activity.


19

THE ENVIRONMENT


19.1

Each Group Company is aware of all Environmental Laws that apply to it, its
assets and the Business in each jurisdiction in which it owns immovable property
or in which the Business is conducted, has identified the actual and potential
impacts on the Environment of the Business or arising from land that it owns,
controls or has the right to use, and monitors those impacts that may cause
significant harm to human health or the Environment.

    19.2

Any person that performed any task that had the potential to harm human health
or the Environment either for, or on behalf of, the Company or the Group, was
adequately trained and competent to recognise the risks of that harm occurring,
and to take appropriate measures to avoid and minimise such harm and to comply
with applicable Environmental Laws.

    19.3

The Group is in compliance with any contractual obligations that it has assumed
or contractual undertakings that it has given to monitor or remedy its impacts
on the Environment.

    19.4

The Group has made adequate financial provisions for the remediation of any
damage to the Environment and the immovable property utilised in the conduct of
the Business or arising from the conduct of the Business.

    19.5

No Group Company has received any –


19.5.1

complaint regarding alleged nuisances arising from the immovable property
utilised in the conduct of the Business (including any leased premises) or the
conduct of the Business, including complaints about odours, noise, dust, smoke
or fumes;

  [cdhfoot.jpg]


--------------------------------------------------------------------------------

64

19.5.2

notice from any enforcement authority, or other person, concerning any alleged
breach of an Environmental Law or requiring measures to be taken to protect the
health and well-being of any person, to stop pollution of the Environment, to
remedy ecological degradation, or to pay any costs incurred by a public body in
doing so; or

    19.5.3

notification or threat of legal proceedings (including civil, criminal and
administrative proceeding) in respect of, or resulting from, any breach of any
Environmental Law and no such proceedings are under way, or are pending against
it.


20

CONSTITUTION, REGISTERS AND RETURNS


20.1

Constitution

   

The Group is operating and has always operated its business in all material
respects in accordance with its Memoranda of Incorporation at the relevant time.

    20.2

Returns

   

All material returns, particulars, resolutions and other documents required to
be delivered by the Group to the Companies and Intellectual Property Commission
or another governmental or other authority or agency have been properly prepared
and delivered.


21

MONEY LAUNDERING

   

Each Group Company has in all material respects complied with any know your
customer and money laundering reporting laws and all laws for detecting and
identifying money laundering, and detecting, identifying and reporting
suspicions of money laundering to the appropriate regulators, in force in South
Africa at the relevant time.

    22

ANTI-CORRUPTION LAWS


22.1

For the purposes of the Warranties given hereunder –


22.1.1

"Associate" means, in relation to an organisation, a person (including an
employee, agent or subsidiary) who performs or has performed services (including
within the meaning of section 8 of the UK Bribery Act 2010) for that
organisation or on its behalf and in respect of whose actions or inactions the
organisation may be liable under Anti-Corruption Laws;

  [cdhfoot.jpg]


--------------------------------------------------------------------------------

65

22.1.2

"Designated Party" means any person or organisation –


22.1.2.1

whose name is specified in any list issued pursuant to any resolution or
legislation of the United Nations, South Africa, the United Kingdom or the
United States relating to the designation of a person or organisation as a
terrorist or terrorist organisation or blocking any assets of such person or
organisation; or

    22.1.2.2

in respect of whom a Party has received notice that all financial transactions
involving the assets of such person have been, or are to be, blocked under legal
authority; or

    22.1.2.3

who is or was convicted, found guilty or against whom a judgment or order was
entered in a court of competent jurisdiction in any proceedings for violating
bribery, money laundering or terrorist financing laws;


22.1.3

"Government Authority" means any government (or any subdivision thereof, whether
federal, central, regional or local) of any country or jurisdiction or any
agency, authority, board, bureau, commission, department, judicial or
administrative body, regulatory authority, public enterprise or similar body or
any court or tribunal or public international organisation; and

    22.1.4

"Government Official" means –


22.1.4.1

any official, officer, employee, director, principal, consultant, agent or
representative of any government, ministry, body, department, agency,
instrumentality or part thereof, or of any public international organisation
(including the United Nations, the International Monetary Fund, the
International Finance Corporation and the World Bank), any state-owned or
state-controlled entity, agency or enterprise, or of any political party;

    22.1.4.2

any person acting in an official capacity or exercising a public function for
and on behalf of any of the foregoing;

  [cdhfoot.jpg]


--------------------------------------------------------------------------------

66

22.1.4.3

any political party or party official or any candidate for political office;

    22.1.4.4

a Politically Exposed Person as defined by the Financial Action Task Force or
Groupe d'action Financière sur le Blanchiment de Capitaux; and

    22.1.4.5

where the UK Bribery Act 2010 applies, includes foreign public officials as
defined in sections 6(5) and 6(6) of the UK Bribery Act 2010.


22.2

The Seller acknowledges that failure by the Seller or the Group to comply with
applicable Anti-Corruption Laws could cause the Purchaser and its affiliates to
be in violation of such Anti-Corruption Laws.

    22.3

No Group Company nor any of its/their or its/their Associates' directors,
officers, employees, agents or representatives have, in each case in connection
with the business of the Group –


22.3.1

breached or contravened any Anti-Corruption Laws or any applicable anti- money
laundering law, rule or regulation; or

    22.3.2

been the subject of any investigation, inquiry, claim or enforcement proceedings
by any Government Authority or any other regulatory authority or enforcement
agency or any customer regarding any offence or alleged offence under any
applicable Anti-Corruption Laws, and no such investigation, inquiry or
proceedings have been threatened or are pending in connection with the business
of the Company and there are no matters, facts or circumstances likely to give
rise to any such investigation, inquiry or proceedings.


22.4

No bribe or other corrupt payment has ever been made by any Group Company or any
of its or its Associates' directors, officers, employees, agents or
representatives to any Government Official or any other person during the course
of the conduct of the business of each Group Company.

    22.5

Books and records were made and kept which accurately and fairly reflect the
transactions and dispositions of the assets of the Group.

    22.6

Internal accounting controls have been established, maintained and followed by
the Group that are and were sufficient to provide reasonable assurance that
transactions were executed in accordance with management's general or specific
authorisation and were recorded in accordance with generally accepted accounting
practice.

  [cdhfoot.jpg]


--------------------------------------------------------------------------------

67

22.7

The Group has, in respect of any Anti-Corruption Laws, put in place adequate
procedures designed to prevent persons associated with the Group (including its
or its Associates' directors, officers, employees, agents or representatives)
from undertaking offences relating directly or indirectly to bribery.

    22.8

There exists no relationship and there are no agreements or arrangements
between, on the one hand, the shareholders of any Group Company or any of
its/their Associates, and any Government Official or an Associate of any
Government Official on the other, where such relationship, agreement or
arrangement may or may reasonably be considered to have an influence on the
Company's performance of its obligations thereunder or the performance by the
Government Official of his duties.

    22.9

No Group Company nor any of its/their or its Associates' directors, officers,
employees, agents or representatives is an Associate of a Government Official or
of an Associate of any Government Official.

    22.10

No Government Official or Designated Party has any indirect ownership or other
economic interest in either the Group, the contractual relationship established
by this Agreement or the proceeds of this Agreement.

    22.11

No Group has, in connection with –


22.11.1

this Agreement or any consideration payable in connection with this Agreement;
or

    22.11.2

the transactions contemplated by this Agreement; or

    22.11.3

any transactions or activities after closing of the transactions contemplated in
this Agreement, whether by itself or by instructing or encouraging anyone else,
made, promised to make or offered any payment or transfer of value or given,
promised to give or offered any bribe, gift, loan, fee, consideration, reward or
advantage of any kind, directly or indirectly, to –

  [cdhfoot.jpg]


--------------------------------------------------------------------------------

68

22.11.4

any Government Official, Government Authority or political party;

    22.11.5

any officer, director, employee, agent or representative of any customer of the
Company; or

    22.11.6

to any other person or entity,

in each case if such payment or transfer would violate any law.

23

SANCTIONS


23.1

As far as the Seller is Aware, no officer, director or employee of any Group
Company is a Sanctions Target or is located, organised or resident in a country
or territory that is a Sanctions Target.

    23.2

As far as the Seller is Aware, at any time during the 5 years immediately prior
to the Signature Date, no Group Company nor any director, officer, agent or
employee of any Group Company (in their capacity as such), or any other person
acting for or on behalf of the foregoing (individually and collectively), has
violated applicable Sanctions Laws.

    23.3

As far as the Seller is Aware, at any time during the period of 5 years
immediately prior to the Signature Date, no Group Company nor any director,
officer, agent or employee of any Group Company (in their capacity as such), or
any other person acting for or on behalf of the foregoing (individually and
collectively), knowingly engaged in any dealings or transactions with any
person, or in any country or territory, that is a Sanctions Target, nor is any
Group Company currently engaged in any such activities.

    23.4

No Group Company —


23.4.1

is specified in either the Specially Designated Nationals and Blocked Persons
List, the Control List, or the List of Sanctions Programs and Country
Information administered by OFAC of the US Department of the Treasury, or a list
of politically exposed persons issued by OFAC or the US Department of the
Treasury, pursuant to, any resolution or directive thereof;

    23.4.2

is specified in, or a list issued pursuant to, any resolution or legislation of
the United Nations, South Africa, United Kingdom, European Union, United States
or any other Sanctions Authority relating to the designation of a person as a
terrorist or terrorist organisation or blocking any assets of such person; or

  [cdhfoot.jpg]


--------------------------------------------------------------------------------

69

23.4.3

has received notice that all financial transactions involving the assets of such
Group Company have been, or are to be, blocked under legal authority.


24

DEALING WITH CLIENTS

   

All services and products provided by the Group to clients have been provided or
organised in all material respects in accordance with the agreements governing
such services and products and the Group has been compensated for such services
and products in all material respects in accordance with such agreements.

    25

GENERAL

   

As far as the Seller is Aware, it has not withheld any information which the
Seller, acting bona fide, believes is material to disclose to the Purchaser in
terms of the Agreement or the Option Agreement or any of the transactions
contemplated therein.

  [cdhfoot.jpg]


--------------------------------------------------------------------------------

Annexure D

Disclosure Schedule

  [cdhfoot.jpg]

--------------------------------------------------------------------------------